                                              Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 1 of 45
                                                                                         Defendants' Supplemental Trial
                                                                                             Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date          Description                                                     Conf.     Purpose            Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX0500    DR000366    DR000366    12/1/2017     TechShop Inc. screenshot of vision next iteration                         No likelihood of   Dan Woods
                                                                                                                          confusion          James Newton
                                                                                                                                             Doug Busch
                                                                                                                                             Dan Rasure
TX0501    DR000367    DR000367    12/1/2017     TechShop Incorporated                                                     Consent and        Dan Woods
                                                                                                                          acquiescence       James Newton
                                                                                                                                             Doug Busch
                                                                                                                                             Dan Rasure
TX0502    DR000385    DR000385    2/9/2018      Text message from J. Pistorino                                            Damages            Dan Rasure
TX0503    DR000401    DR000401    undated       Text message from A. Calvo                                                Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                                                  901,F, INC                  offered to prove the truth of the
                                                                                                                                                                                              matter asserted; state of mind;
                                                                                                                                                                                              party admissions; Dan Rasure
                                                                                                                                                                                              willl lay foundation; not
                                                                                                                                                                                              incomplete when read with
                                                                                                                                                                                              TX0504
TX0504    DR000402    DR000402    undated       Continuation of text message from A. Calfo                                Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                                                  901, F, INC                 offered to prove the truth of the
                                                                                                                                                                                              matter asserted; state of mind;
                                                                                                                                                                                              party admissions; Dan Rasure
                                                                                                                                                                                              willl lay foundation; not
                                                                                                                                                                                              incomplete when read with
                                                                                                                                                                                              TX0503
TX0505    DR000416    DR000416    12/1/2017     TechShop Brooklyn Facebook post                                           Consent and        Dan Woods            401, 403C, 403P, 403M, 802, Party admission; relevant to show
                                                                                                                          acquiescence       James Newton         901, F, INC                 Plaintiff's consent; Doug Woods
                                                                                                                                             Doug Busch                                       and Dan Rasure can lay
                                                                                                                                             Dan Rasure                                       foundation


TX0506    DR000417    DR000417    undated       Text message R/Techshop re Dan Woods re: instructor pay                   Damages            Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                             Dan Rasure           F                           offered to prove the truth of the
                                                                                                                                                                                              matter asserted; state of mind;
                                                                                                                                                                                              party admissions; Dan Rasure
                                                                                                                                                                                              can lay foundation; not
                                                                                                                                                                                              incomplete with other exhibits
TX0507    DR000418    DR000418    undated       Text message r/Techshop re TechShop no longer offering any                Damages            Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                memberships beside the month-to-month                                                        James Newton         901,F, INC                  offered to prove the truth of the
                                                                                                                                             Doug Busch                                       matter asserted; state of mind;
                                                                                                                                             Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                              can lay foundation; not
                                                                                                                                                                                              incomplete with other exhibits
TX0508    DR000419    DR000419    undated       Text message re TechShop                                                  Damages            Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                             James Newton         901,F, INC                  offered to prove the truth of the
                                                                                                                                             Doug Busch                                       matter asserted; state of mind;
                                                                                                                                             Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                              can lay foundation; not
                                                                                                                                                                                              incomplete with other exhibits
TX0509    DR000421    DR000421    undated       Post re TechShop continuing to beg for money, try to get free             Damages            Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                labor from investors                                                                         James Newton         901,F, INC                  offered to prove the truth of the
                                                                                                                                             Doug Busch                                       matter asserted; state of mind;
                                                                                                                                             Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                              can lay foundation; not
                                                                                                                                                                                              incomplete with other exhibits




                                                                                                                1 of 45
                                            Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 2 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date        Description                                                   Conf.     Purpose   Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0510    DR000422    DR000422    undated     Post re information packet about TechShop's pivot, investor             Damages   Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                              loan, etc.                                                                        James Newton         901,F, INC                  offered to prove the truth of the
                                                                                                                                Doug Busch                                       matter asserted; state of mind;
                                                                                                                                Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                 can lay foundation; not
                                                                                                                                                                                 incomplete with other exhibits
TX0511    DR000423    DR000423    undated     Post re capital campaign                                                Damages   Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                Doug Busch                                       matter asserted; state of mind;
                                                                                                                                Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                 can lay foundation; not
                                                                                                                                                                                 incomplete with other exhibits
TX0512    DR000424    DR000424    undated     Post re money owed to Autodesk                                          Damages   Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                Doug Busch                                       matter asserted; state of mind;
                                                                                                                                Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                 can lay foundation; not
                                                                                                                                                                                 incomplete with other exhibits
TX0513    DR000425    DR000425    undated     Posts re changes, amount owed to Autodesk                               Damages   Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                Doug Busch                                       matter asserted; state of mind;
                                                                                                                                Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                 can lay foundation; not
                                                                                                                                                                                 incomplete with other exhibits
TX0514    DR000426    DR000426    undated     Post re money owed to Autodesk                                          Damages   Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                Doug Busch                                       matter asserted; state of mind;
                                                                                                                                Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                 can lay foundation; not
                                                                                                                                                                                 incomplete with other exhibits
TX0515    DR000427    DR000427    undated     Post re money owed to Autodesk                                          Damages   Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                Doug Busch                                       matter asserted; state of mind;
                                                                                                                                Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                 can lay foundation; not
                                                                                                                                                                                 incomplete with other exhibits
TX0516    DR000428    DR000428    undated     Post re Letter from TechShop                                            Damages   Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                Doug Busch                                       matter asserted; state of mind;
                                                                                                                                Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                 can lay foundation; not
                                                                                                                                                                                 incomplete with other exhibits
TX0517    DR000429    DR000429    undated     Post re All Investor webinar                                            Damages   Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                Doug Busch                                       matter asserted; state of mind;
                                                                                                                                Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                 can lay foundation; not
                                                                                                                                                                                 incomplete with other exhibits
TX0518    DR000430    DR000430    undated     Post re All Investor webinar                                            Damages   Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                Doug Busch                                       matter asserted; state of mind;
                                                                                                                                Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                 can lay foundation; not
                                                                                                                                                                                 incomplete with other exhibits




                                                                                                            2 of 45
                                            Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 3 of 45
                                                                                     Defendants' Supplemental Trial
                                                                                         Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date        Description                                        Conf.      Purpose        Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0519    DR000431    DR000431    undated     Text message re TechShop Pittsburgh closing                   Damages        Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                           James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                           Doug Busch                                       matter asserted; state of mind;
                                                                                                                           Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                            can lay foundation; not
                                                                                                                                                                            incomplete with other exhibits
TX0520    DR000432    DR000432    undated     Text message re TechShop Pittsburgh closing                   Damages        Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                           James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                           Doug Busch                                       matter asserted; state of mind;
                                                                                                                           Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                            can lay foundation; not
                                                                                                                                                                            incomplete with other exhibits
TX0521    DR000433    DR000433    undated     Text message re TechShop Pittsburgh closing                   Damages        Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                           James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                           Doug Busch                                       matter asserted; state of mind;
                                                                                                                           Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                            can lay foundation; not
                                                                                                                                                                            incomplete with other exhibits
TX0522    DR000434    DR000434    undated     Text message re TechShop Pittsburgh closing                   Damages        Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                           James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                           Doug Busch                                       matter asserted; state of mind;
                                                                                                                           Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                            can lay foundation; not
                                                                                                                                                                            incomplete with other exhibits
TX0523    DR000435    DR000435    undated     Text message re TechShop Pittsburgh closing                   Damages        Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                           James Newton         901,F, INC                  offered to prove the truth of the
                                                                                                                           Doug Busch                                       matter asserted; state of mind;
                                                                                                                           Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                            can lay foundation; not
                                                                                                                                                                            incomplete with other exhibits
TX0524    DR000436    DR000436    undated     Text message re TechShop Pittsburgh closing                   Damages        Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                           James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                           Doug Busch                                       matter asserted; state of mind;
                                                                                                                           Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                            can lay foundation; not
                                                                                                                                                                            incomplete with other exhibits
TX0525    DR000442    DR000442    undated     Text message re San Jose Techshop Woes                        Damages        Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                           James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                           Doug Busch                                       matter asserted; state of mind;
                                                                                                                           Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                            can lay foundation; not
                                                                                                                                                                            incomplete with other exhibits
TX0526    DR000483    DR000483    undated     Text messages re TechShop Austin                              Damages        Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                  (12/11)                                                                                  James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                           Doug Busch                                       matter asserted; state of mind;
                                                                                                                           Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                            can lay foundation; not
                                                                                                                                                                            incomplete with other exhibits
TX0527    DR000485    DR000485                TechShop Austin - RR (Twitter) post                           Consent and    Dan Woods
                                                                                                            acquiescence   James Newton
                                                                                                                           Doug Busch
                                                                                                                           Dan Rasure




                                                                                                  3 of 45
                                              Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 4 of 45
                                                                                        Defendants' Supplemental Trial
                                                                                            Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date          Description                                                 Conf.     Purpose            Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX0528    DR000486    DR000486                  Techshopinc post                                                      Consent and
                                                                                                                      acquiescence;      Dan Woods
                                                                                                                      Damages            James Newton
                                                                                                                                         Doug Busch
                                                                                                                                         Dan Rasure
TX0529    DR000487    DR000487    undated       Text message re TechShop 2.0                                          Damages            Dan Woods
                                                                                                                                         James Newton
                                                                                                                                         Doug Busch
                                                                                                                                         Dan Rasure
TX0530    DR000488    DR000488                  techshopinc post                                                      Consent and        Dan Woods
                                                                                                                      acquiescence       James Newton
                                                                                                                                         Doug Busch
                                                                                                                                         Dan Rasure
TX0531    DR000494    DR000494    2/16/2018     Text communication with Jerry Gable                         Conf.     No likelihood of   Dan Rasure
                                                                                                                      confusion          Jerry Gable
TX0532    DR000420    DR000420    undated       Text messages re TechShop                                             Damages            Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                         James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                         Doug Busch                                       matter asserted; state of mind;
                                                                                                                                         Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                          can lay foundation; not
                                                                                                                                                                                          incomplete with other exhibits
Omitted
TX0534    DR000537    DR000537    1/1/2018      D. Woods text message re Google fees                                  Fraud              Dan Rasure
                                                                                                                                         Dan Woods
TX0535    DR000572    DR000572    11/20/2017    Text messages re TS Corporate ran multiple sets of books              Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                         Ryan Spurlock        901, F                      offered to prove the truth of the
                                                                                                                                                                                          matter asserted; state of mind;
                                                                                                                                                                                          party admissions; Dan Rasure
                                                                                                                                                                                          can lay foundation
TX0536    DR000573    DR000573    undated       Text messages re TechShop RDU                                         Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                         Ryan Spurlock        805, 901, F                 offered to prove the truth of the
                                                                                                                                                                                          matter asserted; state of mind;
                                                                                                                                                                                          party admissions; Dan Rasure
                                                                                                                                                                                          can lay foundation
TX0537    DR000613    DR000613    undated       Text messages re creditors                                            Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                         Ryan Spurlock        F                           offered to prove the truth of the
                                                                                                                                                                                          matter asserted; state of mind;
                                                                                                                                                                                          party admissions; Dan Rasure
                                                                                                                                                                                          can lay foundation
TX0538    DR000772    DR000772    1/26/2018     Text messages re unpaid employee pay                                  Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                         Ryan Spurlock        F                           offered to prove the truth of the
                                                                                                                                                                                          matter asserted; state of mind;
                                                                                                                                                                                          party admissions; Dan Rasure
                                                                                                                                                                                          can lay foundation
TX0539    DR000950    DR000950    1/31/2017     Email from Daniel Woods to Ryan re Authorizing Dan Rasure             Consent and        Dan Woods
                                                of TechShop 2.0, LLC to Pay TechShop Round Rock, LLC's                acquiescence
                                                Past Due Taxes


TX0540    DR000998    DR000998    undated       Text message from Eric Hess to Maker Nexus re Pistorino               No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                                resignation                                                           confusion                               F                           factors; Dan Rasure
                                                                                                                                                                                          can lay foundation; present
                                                                                                                                                                                          sense impression




                                                                                                            4 of 45
                                              Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 5 of 45
                                                                                       Defendants' Supplemental Trial
                                                                                           Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date          Description                                                 Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0541    DR001060    DR001060    no date       Techshop magazine image                                                Invalidity         Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to invalidity; no
                                                                                                                                                               901, F                      hearsay statement; Dan Rasure
                                                                                                                                                                                           can lay foundation
TX0542    DR001073    DR001073    undated       Post re Letter from TechShop                                           Damages            Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                          James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                          Doug Busch                                       matter asserted; state of mind;
                                                                                                                                          Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                           can lay foundation; not
                                                                                                                                                                                           incomplete with other exhibits
TX0543    DR001074    DR001074    undated       Post re All Investor webinar                                           Damages            Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                          James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                          Doug Busch                                       matter asserted; state of mind;
                                                                                                                                          Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                           can lay foundation; not
                                                                                                                                                                                           incomplete with other exhibits
TX0544    DR001075    DR001075    undated       Post re TechShop shareholder meeting                                   Damages            Dan Woods            401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                          James Newton         901, F, INC                 offered to prove the truth of the
                                                                                                                                          Doug Busch                                       matter asserted; state of mind;
                                                                                                                                          Dan Rasure                                       party admissions; Dan Rasure
                                                                                                                                                                                           can lay foundation; not
                                                                                                                                                                                           incomplete with other exhibits
TX0545    DR001147    DR001160    12/29/2017    Draft Purchase and Sale Agreement By and Between                       Consent and        Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to consent and likelihood of
                                                AutoDesk, Inc. and Techshop 2.0 LLC                                    acquiescence                            F                           confusion factors;
                                                                                                                                                                                           Dan Rasure can lay foundation;
                                                                                                                                                                                           present sense impression, state of
                                                                                                                                                                                           mind,
                                                                                                                                                                                           records of regularly
                                                                                                                                                                                           conducted activity, and
                                                                                                                                                                                           statements not offered to
                                                                                                                                                                                           prove the truth of the
                                                                                                                                                                                           matter asserted
TX0546    DR001804    DR001827    11/22/2017    Text messages between Dan Rasure and Bill Lloyd             Conf.      Fraud              Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to fraud claim;
                                                                                                                                                               F                           Dan Rasure can lay
                                                                                                                                                                                           foundation; present sense
                                                                                                                                                                                           impression, state of mind, and
                                                                                                                                                                                           statements not
                                                                                                                                                                                           offered to prove the truth of the
                                                                                                                                                                                           matter asserted

TX0547    DR001909    DR001909    2/8/2018-     Text message string Hess                                    Conf.      No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                  5/16/2018                                                                            confusion                               F                           confusion factors; Dan
                                                                                                                                                                                           Rasure can lay foundation;
                                                                                                                                                                                           present sense impression, state
                                                                                                                                                                                           of mind,
                                                                                                                                                                                           records of regularly
                                                                                                                                                                                           conducted activity, and
                                                                                                                                                                                           statements not offered to prove
                                                                                                                                                                                           the truth of the matter asserted
TX0548    DR001944    DR001957    2/16/2018     Message from (785) 821-2676 to Jerry Gable re               Conf-AEO   No likelihood of   Dan Rasure
                                                need to switch over the website asap                                   confusion          Jerry Gable
TX0549    DR002693    DR002700    9/25/2018     TheShop.Build LLC Transaction Detail by Account January 1   Conf-AEO   Damages            Dan Rasure
                                                through September 25, 2018                                                                Jeremiah Johnson
TX0550    DR002701    DR002710    undated       List of transactions Dan and Megan                          Conf-AEO   Damages            Dan Rasure
                                                                                                                                          Jeremiah Johnson




                                                                                                            5 of 45
                                              Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 6 of 45
                                                                                         Defendants' Supplemental Trial
                                                                                             Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date          Description                                          Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX0551    DR002711    DR002726    undated       List of transactions Dan and Megan                   Conf-AEO   Damages            Dan Rasure
                                                                                                                                   Jeremiah Johnson
TX0552    DR002727    DR002735    9/24/2018     TheShop.Build San Fran LLC payroll report            Conf-AEO   Damages            Dan Rasure
                                                1/1/2018-9/21/2018                                                                 Jeremiah Johnson
TX0553    DR002736    DR002739    9/24/2018     TheShop.Build San Jose LLC payroll report            Conf-AEO   Damages            Dan Rasure
                                                1/1/2018-9/21/2018                                                                 Jeremiah Johnson
TX0554    DR002741    DR002742    4/18/2018     Kansas Business Center Business Entity Search                   No likelihood of   Dan Rasure
                                                                                                                confusion
TX0555    DR002743    DR002744    12/1/2017     Limited Liability Company Articles of Organization              No likelihood of   Dan Rasure
                                                                                                                confusion
TX0556    DR002745    DR002745    4/6/2018      Office of Kansas Secretary of State Name Change                 No likelihood of   Dan Rasure
                                                Amendment                                                       confusion
TX0557    DR002746    DR002746    4/18/2018     Kansas Business Center Business Entity Search                   No likelihood of   Dan Rasure
                                                                                                                confusion
TX0558    DR002747    DR002748    1/20/2018     Limited Liability Company Articles of Organization              No likelihood of   Dan Rasure
                                                                                                                confusion
TX0559    DR002749    DR002749    4/6/2018      Office of Kansas Secretary of State Name Change                 No likelihood of   Dan Rasure
                                                Amendment                                                       confusion
TX0560    DR002750    DR002750    4/18/2018     Kansas Business Center Business Entity Search                   No likelihood of   Dan Rasure
                                                                                                                confusion
TX0561    DR002752    DR002753    4/4/2018      Limited Liability Company Articles of Organization              No likelihood of   Dan Rasure
                                                                                                                confusion
TX0562    DR002754    DR002754    4/18/2018     Kansas Business Center Business Entity Search                   No likelihood of   Dan Rasure
                                                                                                                confusion
TX0563    DR002755    Dr002756    3/6/2018      Limited Liability Company Articles of Organization              No likelihood of   Dan Rasure
                                                                                                                confusion
TX0564    DR002759    DR002764    undated       Screen shots of Facebook page Maker Orphans                     No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                                                                                                confusion                               901, F                      factors; Dan Rasure
                                                                                                                                                                                    can lay foundation; present
                                                                                                                                                                                    sense impression, state of
                                                                                                                                                                                    mind, and
                                                                                                                                                                                    statements not offered to prove
                                                                                                                                                                                    the truth of the matter asserted

TX0565    DR002765    DR002777    02/19/XXXX    FB: Comments on Maker Orphans (Closed Group)                    No likelihood of   Dan Rasure
                                                                                                                confusion
TX0566    DR002780    DR002780    2/14/2018     Facebook posting of letter from Dan Woods                       No likelihood of   Dan Rasure
                                                                                                                confusion
TX0567    DR002781    DR002784    undated       List of Maker Nexus donors                                      No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                                                                                                confusion                               901, F                      factors; Dan Rasure
                                                                                                                                                                                    can lay foundation; not offered
                                                                                                                                                                                    for the truth of the matter asserted


TX0568    DR002785    DR002811    2/15/2018     Maker Nexus project update                                      No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                                                                                                confusion                               901, F                      factors; Dan
                                                                                                                                                                                    Rasure can lay foundation;
                                                                                                                                                                                    present sense impression and
                                                                                                                                                                                    statements not offered to prove
                                                                                                                                                                                    the truth of the matter asserted




                                                                                                      6 of 45
                                              Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 7 of 45
                                                                                         Defendants' Supplemental Trial
                                                                                             Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date          Description                                                    Conf.     Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0569    DR002812    DR002844    2/15/2018     Agenda for Maker Nexus project update                                    No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                                                                                                         confusion                               901, F                      factors; Dan
                                                                                                                                                                                             Rasure can lay foundation;
                                                                                                                                                                                             present sense impression and
                                                                                                                                                                                             statements not offered to prove
                                                                                                                                                                                             the truth of the matter asserted

TX0570    DR002845    DR002870    2/15/2018     Agenda for Maker Nexus project update                                    No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                                                                                                         confusion                               901, F                      factors; Dan
                                                                                                                                                                                             Rasure can lay foundation;
                                                                                                                                                                                             present sense impression and
                                                                                                                                                                                             statements not offered to prove
                                                                                                                                                                                             the truth of the matter asserted

TX0571    DR002871    DR002882    3/23/2018     Maker Nexus project update                                               No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                                                                                                         confusion                               901, F                      factors; Dan
                                                                                                                                                                                             Rasure can lay foundation;
                                                                                                                                                                                             present sense impression and
                                                                                                                                                                                             statements not offered to prove
                                                                                                                                                                                             the truth of the matter asserted

TX0572    DR002883    DR002897    3/28/2018     Maker Nexus Homebrew Robotics Club                                       No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                                                                                                         confusion                               901, F                      factors; Dan
                                                                                                                                                                                             Rasure can lay foundation;
                                                                                                                                                                                             present sense impression and
                                                                                                                                                                                             statements not offered to prove
                                                                                                                                                                                             the truth of the matter asserted
TX0573    DR002905    DR002905                  Envelope and Top Portion of First Class Letter to Dan Rasure             Consent and        Dan Rasure
                                                from Parrish                                                             acquiescence

TX0574    DR002993    DR002994                  Summary of Principal Transaction Terms                         Conf.     Consent and        Dan Rasure
                                                                                                                         acquiescence       Dan Woods
TX0575    DR002996    DR003011    12/6/2017     Draft Asset Purchase Agreement between TechShop 2.0, LLC Conf.           Consent and        Dan Rasure
                                                and TechShop, Inc.                                                       acquiescence       Dan Woods

TX0576    DR003202    DR003203    4/30/2018     Application to Register a Foreign Limited Liability Company              No likelihood of   Dan Rasure
                                                                                                                         confusion
TX0577    DR003204    DR003205    4/30/2018     Application to Register a Foreign Limited Liability Company              No likelihood of   Dan Rasure
                                                                                                                         confusion
TX0578    DR003388    DR003395    8/15/2007     USPTO Ltr to TechShop Re Patent No. 77164217 Re Office                   Abandonment        James Newton         401, 403C, 403P, 403M, 802, Relevant to abandonment;
                                                Action to Avoid Abandonment                                                                                      901, F                      James Newton can lay
                                                                                                                                                                                             foundation;
                                                                                                                                                                                             public records
TX0579    DR003541    DR003541    9/30/2008     USPTO Notice of Abandonment                                              Abandonment        James Newton         401, 403C, 403P, 403M, 802, Relevant to abandonment;
                                                                                                                                                                 901, F                      public record exception; James
                                                                                                                                                                                             Newton can lay foundation




                                                                                                               7 of 45
                                           Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 8 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                               Conf.     Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0580    DR003774    DR003775    11/18/2017   Email correspondence T. Reidbord to D. Woods, A.          Conf.     Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Rockovich, D. Rasure re URGENT: Important Eleventh Hour                                Dan Woods            F                           Rasure and Dan Woods
                                               Introduction                                                                                                                            can lay foundation; present
                                                                                                                                                                                       sense impression, state of mind,
                                                                                                                                                                                       records
                                                                                                                                                                                       of a regularly conducted
                                                                                                                                                                                       activity, statements not offered
                                                                                                                                                                                       to prove the truth of the matter
                                                                                                                                                                                       asserted; and party admissions
TX0581    DR005038    DR005049    11/20/2017   Email correspondence D. Woods to D. Rasure re Fwd: FW:    Conf.     Fraud              Dan Rasure
                                               Tonkon Torp LLP Engagement Letter - TechShop, Inc.                                     Dan Woods
                                               [IWOVPDX.FID1001099]
TX0582    DR005141    DR005144    11/21/2017   Email from Daniel Woods to Lara Croushore re Urgent:      Conf.     No likelihood of   Dan Rasure
                                               Important Eleventh Hour Introduction                                confusion;         Dan Woods
                                                                                                                   Consent and
                                                                                                                   acquiescence
TX0583    DR005152    DR005153    11/21/2017   Email from Elizabeth Bobek to Dan Rasure;                 Conf.     No likehood of     Dan Rasure
                                               Dan Rasure re Summary of Terms                                      confusion;         Dan Woods
                                                                                                                   Consent and
                                                                                                                   acquiescence
TX0584    DR005766    DR005773    11/24/2017   Email from Daniel Woods to Dan Rasure re TechShop         Conf.     No likelihood of   Dan Rasure
                                               Summary as of 11-24                                                 confusion;         Dan Woods
                                                                                                                   Consent and        Jim Newton,
                                                                                                                   acquiescence       Doug Busch
TX0585    DR005759    DR005761    11/24/2017   Email from Dan Rasure to Daniel Woods; Elizabeth Bobek    Conf.     No likelihood of   Dan Rasure
                                               re TechShop Summary as of 11-24                                     confustion;        Dan Woods
                                                                                                                   Consent and
                                                                                                                   acquiescence
TX0586    DR005890    DR005891    11/24/2017   Email correspondence D. Woods to D. Rasure, E. Bauer re   Conf.     Fraud              Dan Rasure,
                                               wind-down expenses                                                                     Dan Woods
TX0587    DR005951    DR005956    11/27/2017   Email correspondence D. Woods to D. Rasure re Fwd: Can    Conf.     Fraud              Dan Rasure
                                               You Please Confirm Insurance                                                           Dan Woods
                                                                                                                                      Jim Newton
                                                                                                                                      Doug Busch,
                                                                                                                                      Mike Hilberman
TX0588    DR006297    DR006297    11/28/2017   Email from Dan Rasure to josh.ewing@autodesk.com re       Conf.     No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                               TechShop                                                            confusion                               F                           factors; Dan
                                                                                                                                                                                       Rasure can lay foundation;
                                                                                                                                                                                       record of a regularly conducted
                                                                                                                                                                                       business activity, present sense
                                                                                                                                                                                       impression; state of mind; and
                                                                                                                                                                                       statements
                                                                                                                                                                                       not offered to prove the truth
                                                                                                                                                                                       of the matter asserted

TX0589    DR006331    DR006357    11/28/2017   Email correspondence M. Hilberman to D. Woods, D. Rasure Conf.      Fraud              Dan Rasure
                                               re Can You Please Confirm Insurance                                                    Dan Woods
                                                                                                                                      Mike Hilberman
TX0590    DR006358    DR006368    11/28/2017   Email correspondence M. Hilberman to D. Woods, D. Rasure Conf.      Fraud              Dan Rasure
                                               re Can You Please Confirm Insurance                                                    Dan Woods
                                                                                                                                      Mike Hilberman




                                                                                                         8 of 45
                                              Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 9 of 45
                                                                                       Defendants' Supplemental Trial
                                                                                           Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date          Description                                                  Conf.     Purpose        Sponsoring Witness   Plaintiff's Objection   Defendants' Position
TX0591    DR006423    DR006424    11/29/2017    Email correspondence D. Rasure to M. Hilberman, D. Busch,    Conf.     Fraud          Dan Rasure
                                                J. Newton re Medical payments - urgent                                                Dan Woods
                                                                                                                                      Jim Newton
                                                                                                                                      Doug Busch
                                                                                                                                      Mike Hilberman
TX0592    DR006448    DR006449    11/29/2017    Email correspondence E. Woods to D. Rasure re Invitation:    Conf.     Fraud          Dan Rasure
                                                Update on Finalizing MOU and Payments @ Wed Nov 29,                                   Dan Woods
                                                2017 2pm - 3pm (PST) (drasure@megafab.com)                                            Jim Newton
                                                                                                                                      Doug Busch
TX0593    DR006469    DR006470    11/29/2017    Email correspondence M. Hilberman to D. Woods, D. Rasure Conf.         Fraud          Dan Rasure
                                                re Kaiser Permanente premium payment receipt                                          Dan Woods
                                                                                                                                      Mike Hilberman
TX0594    DR006471    DR006472    11/29/2017    Email correspondence M. Hilberman to D. Rasure re Medical Conf.        Fraud          Dan Rasure
                                                payments - urgent                                                                     Dan Woods
                                                                                                                                      Mike Hilberman
TX0595    DR006478    DR006481    11/29/2017    Email correspondence D. Woods to D. Rasure re finance        Conf.     Fraud          Dan Rasure
                                                team update                                                                           Dan Woods
TX0596    DR006502    DR006503    11/29/2017    Email from Daniel Woods to E. Louse Larson; Louise Larson;   Conf.     Consent and    Dan Rasure
                                                Dan Rasure re Introduction - Louise Larson                             acquiescence   Dan Woods
                                                                                                                                      Jim Newton
TX0597    DR006504    DR006505    11/29/2017    Email from Daniel Woods to Jim Newton, Louise Larson;        Conf.     Consent and    Dan Rasure
                                                Doug Busch; Dan rasure; Elizabeth Bauer; Sean Doherty re               acquiescence   Dan Woods
                                                General Messaging - TS Re-Opening                                                     Jim Newton
                                                                                                                                      Doug Busch

TX0598    DR006538    DR006539    11/30/2017    Email from E. Louise Larson to Daniel Woods re               Conf.     Consent and    Dan Rasure
                                                Introduction - Louise Larson                                           acquiescence   Dan Woods
                                                                                                                                      Jim Newton
TX0599    DR006540    DR006540    11/30/2017    Email correspondence M. Hilberman to D. Rasure re            Conf.     Fraud          Dan Rasure
                                                introduction - Amanda                                                                 Mike Hilberman
TX0600    DR006815    DR006817    11/30/2017    Email from Daniel Woods to Dan Rasure; Bill Lloyd re         Conf.     Consent and    Dan Rasure
                                                announcement                                                           acquiescence   Dan Woods
TX0601    DR006838    DR006843    11/30/2017    Email from Elizabeth Bobek to Dan Rasure; Daniel Woods re    Conf.     Consent and    Dan Rasure
                                                TechShop Sumary as of 11-24                                            acquiescence   Dan Woods

TX0602    DR006844    DR006846    11/30/2017    Email from Elizabeth Bobek to Daniel Woods; Dan Rasure;      Conf.     Consent and    Dan Rasure
                                                Jim Newton; Doug Busch; Sean Doherty re Please confirm                 acquiescence   Dan Woods
                                                this final MOU                                                                        Jim Newton
                                                                                                                                      Doug Busch

TX0603    DR006886    DR006895    11/30/2017    Email from Elizabeth Bobek to Dan Rasure re Please           Conf.     Consent and    Dan Rasure
                                                 confirm this final MOU                                                acquiescence
TX0604    DR006908    DR006913    11/30/2017    Email from Jim Newton to Elizabeth Sobek re Please           Conf.     Consent and    Dan Rasure
                                                confirm this final MOU                                                 acquiescence   Dan Woods
                                                                                                                                      Jim Newton
                                                                                                                                      Doug Busch
TX0605    DR006936    DR006943    11/30/2017    Email from Sean Doherty to Dan Rasure; Jim Newton re         Conf.     Consent and    Dan Rasure
                                                Please confirm this final MOU                                          acquiescence   Dan Woods
                                                                                                                                      Jim Newton
                                                                                                                                      Doug Busch
TX0606    DR006951    DR006952    12/1/2017     Email correspondence D. Woods to D. Rasure re bringing two             Fraud          Dan Rasure
                                                contractors in immediately                                                            Dan Woods
                                                                                                                                      Jim Newton
                                                                                                                                      Doug Busch




                                                                                                             9 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 10 of 45
                                                                                       Defendants' Supplemental Trial
                                                                                           Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                  Conf.      Purpose              Sponsoring Witness   Plaintiff's Objection   Defendants' Position
TX0607    DR006955    DR006957    12/1/2017    Email from Daniel Woods to Dan Rasure re Signed MOU                     Consent and          Dan Rasure
                                                                                                                       acquiescence         Dan Woods
                                                                                                                                            Jim Newton
                                                                                                                                            Doug Busch
TX0608    DR006977    DR006980    12/1/2017    Email from Dan Rasure Daniel Woods re Signed MOU                        Consent and          Dan Rasure
                                                                                                                       acquiescence         Dan Woods
                                                                                                                                            Jim Newton
                                                                                                                                            Doug Busch
TX0609    DR006989    DR006994    12/1/2017    Email from Elizabeth Bobek to Daniel Woods; Dan Rasure;                 Consent and          Dan Rasure
                                               Dan Rasure re Signed MOU [WOV-PDX.FID1014632]                           acquiescence         Dan Woods

TX0610    DR007001    DR007003    12/1/2017    Email from Dan Rasure to Elizabeth Bobek; Daniel Woods re               Consent and          Dan Rasure
                                               Copy of Summary of Principal Terms FINAL-signed.pdf                     acquiescence         Dan Woods

TX0611    DR007004    DR007005    12/1/2017    Email from Elizabeth Bobek to Dan Rasure re TechShop, Inc.              Consent and          Dan Rasure
                                               Reaches Agreement With Techshop 2.0, LLC to Acquire                     acquiescence
                                               Tecshop's Assets

TX0612    DR007019    DR007023    12/3/2017    Open Letter to Stakeholders                                             No likelihood of     Dan Rasure
                                                                                                                       confusion;           Dan Woods
                                                                                                                       consent and          Jim Newton
                                                                                                                       acquiescence         Doug Busch
TX0613    DR007029    DR007029    12/3/2017    Email from Daniel Woods to Robert Thomas; Dan Rasure                    Consent and          Dan Rasure
                                               re Brief Introduction                                                   acquiescence         Dan Woods

TX0614    DR007040    DR007041    12/3/20017   TechShop Announces Acquisition                                          No likelihood of     Dan Rasure
                                                                                                                       confusion;
                                                                                                                       consent and
                                                                                                                       acquiescence
TX0615    DR007048    DR007059    12/3/2017    Email correspondence D. Woods to D. Rasure re Proceeding                Fraud; consent and   Dan Rasure
                                               Forward - Pre-Close                                                     acquiescence         Dan Woods
                                                                                                                                            Jim Newton
                                                                                                                                            Doug Busch
TX0616    DR007088    DR007088    12/3/2017    Email from Doug Busch to Dan Rasure re Your "Welcome to                 Consent and          Dan Rasure
                                               TechShop 2.0 email                                                      acquiescence         Doug Busch

TX0617    DR007115    DR007116    12/4/2017    Email from Jim Newton to Dan Rasure; Martin Bogomolni                   Consent and          Dan Rasure
                                               re Introductions -- Dan R. and Martin B. for TechShop 2.0               acquiescence         Jim Newton


TX0618    DR007117    DR007129    12/4/2017    Email from Daniel Woods to Dan Rasure re Proceeding                     Consent and          Dan Rasure
                                               Forward - Pre-Close                                                     acquiescence         Dan Woods
TX0619    DR007130    DR007131    12/4/2017    Email from Lara Croushore to Dan Rasure; Dan Rasure re                  Consent and          Dan Rasure
                                               Lara -- TechShop Inc Signs MOU with Third Party to Reopen               acquiescence
                                               Markerspaces…

TX0620    DR007282    DR007283    12/5/2017    Email correspondence D. Woods to D. Rasure re TechShop's                Fraud                Dan Rasure
                                               G Suite is                                                                                   Dan Woods
                                                                                                                                            Jim Newton
                                                                                                                                            Doug Busch
TX0621    DR007313    DR007314    12/6/017     Email correspondence E. Larson to D. Rasure re Larson                   Fraud                Dan Rasure
                                               invoice 001                                                                                  Dan Woods




                                                                                                            10 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 11 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                  Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX0622    DR007783    DR007800    12/6/2017    Email from Daniel Woods to Dan Rasure re TechShop                       Consent and        Dan Rasure
                                               Asset Purchase Agreement                                                acquiescence       Dan Woods
                                                                                                                                          Jim Newton
                                                                                                                                          Doug Busch
TX0623    DR007977    DR007978    12/7/2017    Email correspondence D. Woods to D. Rasure re Arranging                 Fraud              Dan Rasure
                                               Payments For Services                                                                      Dan Woods
                                                                                                                                          Jim Newton
                                                                                                                                          Doug Busch
TX0624    DR008546    DR008547    12/11/2017   Email from Dan Rasure to josh.weing@autodesk.com re          Conf.      No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                               Draft Purchase Agreement                                                confusion                               F                           factors; Dan
                                                                                                                                                                                           Rasure can lay foundation;
                                                                                                                                                                                           record of a regularly conducted
                                                                                                                                                                                           business activity, present sense
                                                                                                                                                                                           impression; state of mind; and
                                                                                                                                                                                           statements
                                                                                                                                                                                           not offered to prove the truth
                                                                                                                                                                                           of the matter asserted
TX0625    DR008565    DR008566    12/11/2017   Email from Mike Hilberman to Dan Rasure re following up?                Consent and        Dan Rasure
                                                                                                                       acquiescence       Dan Woods
                                                                                                                                          Mike Hilberman
TX0626    DR009043    DR009044    12/11/2017   Email from Dan Rasure to Doug Busch; Daniel Woods re                    No likelihood of   Dan Rasure
                                               Funds                                                                   confusion          Dan Woods
                                                                                                                                          Doug Busch
TX0627    DR009060    DR009060    12/12/2017   Email from Kurt Ruttum to Dan Rasure re TechShop, Inc. -                Consent and        Dan Rasure
                                               Termination of MOU [IWOV-PDX.FID1014632]                                acquiescence       Dan Woods
                                                                                                                                          Jim Newton,
                                                                                                                                          Doug Busch
TX0628    DR009067    DR009067    12/12/2017   Email from Dan Rasure to Kurt Ruttum; Rob Green; JP                     No likelihood of   Dan Rasure
                                               Claxton                                                                 confusion          Dan Woods
                                                re TechShop, Inc. - Terination of MOU [IWOV-                                              Jim Newton
                                               PDX.FID1014632]                                                                            Doug Busch
TX0629    DR009095    DR009095    12/12/2017   Email correspondence E. Larson to D. Rasure re Larson                   Fraud              Dan Rasure
                                               invoice 001                                                                                Dan Woods
TX0630    DR009722    DR009728    12/13/2017   Email correspondence J. Taylor to D. Rasure Re: Make More               Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; not
                                               Together                                                                                                        F                           offered to prove the truth of the
                                                                                                                                                                                           matter asserted; present sense
                                                                                                                                                                                           impression; state of mind; Dan Rasure
                                                                                                                                                                                           can lay foundation

TX0631    DR010459    DR010464    12/19/2017   Email from Doug Busch to Dan Rasure re Mechanism for                    No likelihood of   Dan Rasure
                                               transferring member data                                                confusion          Dan Woods
                                                                                                                                          Jim Newton
                                                                                                                                          Doug Busch
TX0632    DR010642    DR010647    12/28/2017   Email correspondence J. Taylor to D. Rasure Re: D&O Policy              Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; not
                                                                                                                                                               F                           offered to prove the truth of the
                                                                                                                                                                                           matter asserted; present sense
                                                                                                                                                                                           impression; state of mind;
                                                                                                                                                                                            Dan Rasure
                                                                                                                                                                                           can lay foundation




                                                                                                            11 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 12 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                 Conf.      Purpose              Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0633    DR010673    DR010689    12/29/2017   Email from Andrew Owen to Dan Rasure re Introduction:                  No likelihood of     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                               Autodesk/TechShop 2.0 Counsel                                          confusion                                 F                           factors; Dan
                                                                                                                                                                                            Rasure can lay foundation;
                                                                                                                                                                                            record of a regularly conducted
                                                                                                                                                                                            business activity, present sense
                                                                                                                                                                                            impression; state of mind; and
                                                                                                                                                                                            statements
                                                                                                                                                                                            not offered to prove the truth
                                                                                                                                                                                            of the matter asserted
TX0634    DR011357    DR011358    1/7/2018     Email from Dan Rasure to Doug Busch; Daniel Woods re TS                No likelihood of     Dan Rasure
                                               to TS2 process                                                         confusion            Dan Woods
                                                                                                                                           Doug Busch
TX0635    DR011473    DR011474    1/8/2018     Email from Daniel Woods to Dan Rasure re Response to Your              Consent and          Dan Rasure
                                               Proposed Framework                                                     acquiescence         Dan Woods
                                                                                                                                           Jim Newton
                                                                                                                                           Doug Busch
TX0636    DR011994    DR011997    1/13/2018    Email from Daniel Woods to Dan Rasure re Follow-up                     Consent and          Dan Rasure
                                               Resonse to Your Proposed Framework                                     acquiescence         Dan Woods
                                                                                                                                           Jim Newton
                                                                                                                                           Doug Busch
TX0637    DR012533    DR012547    1/23/2018    Email from Daniel Woods to Dan Rasure;                                 No likelihood of     Dan Rasure
                                               KennyF@pawneeleasing.com re TECHSHOP, INC. Lease                       confusion            Dan Woods
                                               #353186                                                                                     Jim Newton
                                                                                                                                           Doug Busch
TX0638    DR012754    DR012772    1/27/2018    Email from Daniel Woods to Dan Rasure re Follow-up                     No likelihood of     Dan Rasure
                                               Response to Your Proposed Framework                                    confusion            Dan Woods
                                                                                                                                           Jim Newton
                                                                                                                                           Doug Busch
TX0639    DR013192    DR013193    1/31/2018    Email from Dan Rasure to Daniel Woods; Doug Busch;                     Consent and          Dan Rasure
                                               Sean Doherty; Him Newton re TechShop Austin                            acquiescence         Dan Woods
                                                                                                                                           Jim Newton
                                                                                                                                           Doug Busch
TX0640    DR013198    DR013200    1/31/2018    Email correspondence D. Woods to D. Rasure Re: TechShop                Fraud                Dan Rasure
                                               Austin                                                                                      Dan Woods
                                                                                                                                           Jim Newton
                                                                                                                                           Doug Busch
TX0641    DR013240    DR013240    1/31/2018    Email from Dan Rasure to Daniel Woods re R R taxes                     Consent and          Dan Rasure
                                                                                                                      acquiescence         Dan Woods
TX0642    DR013252    DR013253    1/31/2018    Email correspondence D. Woods to ryan.lloyd@wilco.org                  Fraud; Consent and   Dan Rasure
                                                                                                                      acquiescence          Dan Woods
TX0643    DR013358    DR013361    12/1/2018    Email correspondence D. Woods to D. Rasure re Google                   Fraud                Dan Rasure
                                                                                                                                           Dan Woods
                                                                                                                                           Jim Newton
                                                                                                                                           Doug Busch
TX0644    DR013501    DR013504    2/1/2018     Email from Dan Rasure to Daniel Woods; Jim Newton; Dou                 Consent and          Dan Rasure
                                               g Busch; Sean Doherty re Equipment Rental                              acquiescence          Dan Woods
                                                                                                                                           Jim Newton
                                                                                                                                           Doug Busch
TX0645    DR013505    DR013506    2/1/2018     Email from Daniel Woods to Dan Rasure re Equipment Rental              Consent and          Dan Rasure
                                                                                                                      acquiescence         Dan Woods
                                                                                                                                           Jim Newton
                                                                                                                                           Doug Busch




                                                                                                           12 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 13 of 45
                                                                                        Defendants' Supplemental Trial
                                                                                            Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                   Conf.      Purpose              Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX0646    DR013554    DR013557    2/2/2018     Email from Dan Rasure to Daniel Woods; Doug Busch,                       Consent and          Dan Rasure
                                               Sean Doherty; Jim Newton re Equipment Rental                             acquiescence         Dan Woods
                                                                                                                                             Jim Newton
                                                                                                                                             Doug Busch
TX0647    DR013676    DR013677    2/7/2018     Email from Daniel Woods to Dan Rasure re The Board's                     Consent and          Dan Rasure
                                               Decision Regarding Your Proposal Arrangement                             acquiescence         Dan Woods

TX0648    DR013683    DR013683    2/8/2018     Email correspondenc R. Lloyd to D. Rasure re TechShop taxes              Fraud; Consent and   Dan Rasure
                                                                                                                        acquiescence
TX0649    DR014920    DR014923    2/14/2018    Email from Daniel Woods to Dan Rasure re Notification                    Consent and          Dan Rasure
                                               Regarding Announced Opening of "TechShop 2.0" at 926                     acquiescence         Dan Woods
                                               Howard Street                                                                                 Jim Newton
                                                                                                                                             Doug Busch
TX0650    DR014931    DR014934    2/15/2018    Email from Daniel Woods to Dan Rasure re Notification                    Consent and          Dan Rasure
                                               Regarding Announced Opening of "TechShop 2.0" at 926                     acquiescence         Dan Woods
                                               Howard Street                                                                                 Jim Newton
                                                                                                                                             Doug Busch
TX0651    DR015025    DR015029    2/15/2018    Email from Dan Rasure to Bill Lloyd; Josh Ewing re                       No likelihood of     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                               Techshop Offer                                                           confusion                                 F                           factors; Dan
                                                                                                                                                                                              Rasure can lay foundation;
                                                                                                                                                                                              record of a regularly conducted
                                                                                                                                                                                              business activity, present sense
                                                                                                                                                                                              impression; state of mind; and
                                                                                                                                                                                              statements
                                                                                                                                                                                              not offered to prove the truth
                                                                                                                                                                                              of the matter asserted
TX0652    DR015045    DR015045    2/15/2018    Email from Dan Rasure to Dan Woods; Doug Busch;                          No likelihood of     Dan Rasure
                                               Jim Newton; Sean Doherty re update                                       confusion            Dan Woods
                                                                                                                                             Jim Newton
                                                                                                                                             Doug Busch
TX0653    DR015129    DR015157    2/16/2018    Email from Dan Rasure to Josh Ewing re TechShop-Draft                    No likelihood of     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                               Purchase and Sale Agreement redlne 1                                     confusion                                 F                           factors; Dan
                                                                                                                                                                                              Rasure can lay foundation;
                                                                                                                                                                                              record of a regularly conducted
                                                                                                                                                                                              business activity, present sense
                                                                                                                                                                                              impression; state of mind; and
                                                                                                                                                                                              statements
                                                                                                                                                                                              not offered to prove the truth
                                                                                                                                                                                              of the matter asserted
TX0654    DR015163    DR015164    2/16/2018    Email from jpclaxton@catalystog.com to                                   No likelihood of     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                               josh.ewing@autodesk.com re TechShop 2.0 letter                           confusion                                 F                           factors; Dan
                                                                                                                                                                                              Rasure can lay foundation;
                                                                                                                                                                                              record of a regularly conducted
                                                                                                                                                                                              business activity, present sense
                                                                                                                                                                                              impression; state of mind; and
                                                                                                                                                                                              statements
                                                                                                                                                                                              not offered to prove the truth
                                                                                                                                                                                              of the matter asserted




                                                                                                             13 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 14 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                  Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0655    DR015165    DR015166    2/16/2018    Email from Dan Rasure to Bill Lloyd; Josh Ewing re                      No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of confusion
                                               TechShop - Draft Purchase and Sale Agreement redline 1                  confusion                               F                           factors; Dan
                                                                                                                                                                                           Rasure can lay foundation;
                                                                                                                                                                                           record of a regularly conducted
                                                                                                                                                                                           business activity, present sense
                                                                                                                                                                                           impression; state of mind; and
                                                                                                                                                                                           statements
                                                                                                                                                                                           not offered to prove the truth
                                                                                                                                                                                           of the matter asserted
TX0656    DR015261    DR015272    2/16/2018    Email correspondence Pistorino to Rasure re cease & desist              No likelihood of   Dan Rasure
                                                                                                                       confusion
TX0657    DR015294    DR015295    2/16/2018    Email from Dan Rasure to 'Mike Doty'; Michael C re           Conf-AEO   No likelihood of   Dan Rasure
                                               TechShop trademark search                                               confusion
TX0658    DR016238    DR016241    2/27/2018    Email from Byers, Dave to Dan Rasure re TechShop                        No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               Files Chapter-7                                                         confusion                               F                           confusion factors; party
                                                                                                                                                                                           admission; present sense
                                                                                                                                                                                           impression; Dan Rasure can
                                                                                                                                                                                           lay foundation
TX0659    DR016253    DR016254    3/8/2018     Email from Dan Rasure to Sean Hackett re generalmember                  No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                       confusion                               F                           confusion factors; record of
                                                                                                                                                                                           regularly conducted activity;
                                                                                                                                                                                           present sense impression;
                                                                                                                                                                                           Dan Rasure can lay foundation
TX0660    DR017417    DR017422    5/17/2018    Email correspondence Byers to Rasure re indemnification                 No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               agrmnt                                                                  confusion                               F                           confusion factors; record of
                                                                                                                                                                                           regularly conducted activity;
                                                                                                                                                                                           present sense impression;
                                                                                                                                                                                           Dan Rasure can lay foundation
TX0661    DR036191    DR036193    8/27/2018    Email from dan@theshop.build                                 Conf-AEO   Harm to Rasure     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to harm to Rasure;
                                                                                                                                                               F                           record of regularly conducted
                                                                                                                                                                                           activity; Dan Rasure can lay
                                                                                                                                                                                           foundation
TX0662    DR018164    DR018471    7/1/2018     Email correspondence string Rasure to Woods                             Harm to Rasure     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to harm to Rasure;
                                                                                                                                          Dan Woods            F                           Dan Rasure can lay
                                                                                                                                                                                           foundation; present sense
                                                                                                                                                                                           impression; state of mind
TX0663    DR018347    DR018374    8/5/2018     Email correspondence string Rasure to Woods                             Harm to Rasure     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to harm to Rasure;
                                                                                                                                          Dan Woods            F                           Dan Rasure can lay
                                                                                                                                                                                           foundation; present sense
                                                                                                                                                                                           impression; state of mind
TX0664    DR019181    DR019185    12/4/2017    Email correspondence from [Customer] to TechShop 2.0 re                 Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Welcome to TechShop 2.0                                                                                         F                           Rasure can lay foundation;
                                                                                                                                                                                           record of regularly conducted
                                                                                                                                                                                           activity; present sense
                                                                                                                                                                                           impression; state of mind; statements
                                                                                                                                                                                           not offered for the truth of the matter
                                                                                                                                                                                           asserted




                                                                                                            14 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 15 of 45
                                                                                     Defendants' Supplemental Trial
                                                                                         Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                   Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0665    DR019212    DR019212    12/4/2017    Email correspondence from [Customer] to D. Rasure re TS2                 Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               and Lenders                                                                                                      F                           Rasure can lay foundation;
                                                                                                                                                                                            record of regularly conducted
                                                                                                                                                                                            activity; present sense
                                                                                                                                                                                            impression; state of mind; statements
                                                                                                                                                                                            not offered for the truth of the matter
                                                                                                                                                                                            asserted

TX0666    DR019228    DR019233    12/5/2017    Email communications with customer                                       Damages            Dan Rasure
TX0667    DR019241    DR019241    12/5/2017    Email correspondence from [Customer] to D. Rasure re Laser               Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               cutter expense / Re-opening dates                                                                                F                           Rasure can lay foundation;
                                                                                                                                                                                            record of regularly conducted
                                                                                                                                                                                            activity; present sense
                                                                                                                                                                                            impression; statements not offered for
                                                                                                                                                                                            the truth of the matter
                                                                                                                                                                                            asserted
TX0668    DR019324    DR019328    12/9/2017    Email correspondence from D. Rasure to                        Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Nadia.Kellam@asu.edu re sexual harassment incidents at                                                           F                           Rasure can lay foundation;
                                               Techshop Chandler and creating an inclusive environment                                                                                      record of regularly conducted
                                                                                                                                                                                            activity; present sense
                                                                                                                                                                                            impression; state of mind; statements
                                                                                                                                                                                            not offered for the truth of the matter
                                                                                                                                                                                            asserted

TX0669    DR019377    DR019378    12/10/2017   Email correspondence from [Customer] to                                  Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               info@techshop2.com re Observations, and possible Arlington-                                                      F                           Rasure can lay foundation;
                                               DC Job Opportunities?                                                                                                                        record of regularly conducted
                                                                                                                                                                                            activity; present sense
                                                                                                                                                                                            impression; state of mind; statements
                                                                                                                                                                                            not offered for the truth of the matter
                                                                                                                                                                                            asserted

TX0670    DR019417    DR019417    12/11/2017   Email correspondence from [Customer] to D. Rasure re                     Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Quality of tools available for SMD assembly                                                                      F                           Rasure can lay foundation;
                                                                                                                                                                                            record of regularly conducted
                                                                                                                                                                                            activity; present sense
                                                                                                                                                                                            impression; statements not offered for
                                                                                                                                                                                            the truth of the matter
                                                                                                                                                                                            asserted
TX0671    DR021488    DR021488    1/11/2018    Email correspondence from [Customer] to                                  Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               info@techshop2.com re $25,000 Loan to Techshop?                                                                  F                           Rasure can lay foundation;
                                                                                                                                                                                            record of regularly conducted
                                                                                                                                                                                            activity; present sense
                                                                                                                                                                                            impression; state of mind; statements
                                                                                                                                                                                            not offered for the truth of the matter
                                                                                                                                                                                            asserted

TX0672    DR021758    DR021758    2/12/2018    Email from Dan Rasure to daniel.woods; jimnewton;                        No likelihood of   Dan Rasure
                                               doug; sean re update                                                     confusion          Dan Woods
                                                                                                                                           Jim Newton
                                                                                                                                           Doug Busch
TX0673    DR022155    DR022156    2/15/2018    Email communications with customer                                       Damages            Jerry Gable
TX0674    DR023218    DR023219    2/26/2018    Email communications with customer                            Conf-AEO   Damages            Dan Rasure
                                                                                                                                           Jerry Gable




                                                                                                             15 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 16 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                 Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX0675    DR023227    DR023228    2/26/2018    Email from TheShop.build San Francisco to                              No likelihood of   Dan Rasure
                                               dan.rasure@techshop2.com re Pizza with Dan Rasure this                 confusion
                                               Friday
TX0676    DR023359    DR023361    2/28/2018    Email from Dan Rasure to M G re Dan Rasure -                Conf-AEO   No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to no likelihood of
                                               a suggestion on name for TheShop…                                      confusion                               F                           confusion factors; Dan Rasure
                                                                                                                                                                                          can lay foundation; present
                                                                                                                                                                                          sense impression, state of mind; and
                                                                                                                                                                                          statements not offered to prove
                                                                                                                                                                                          the truth of the matter asserted

TX0677    DR023522    DR023524    3/5/2018     Email from TheShop.build San Francisco to                              No likelihood of   Dan Rasure
                                               dan.rasure@techshop2.com re Message from Dan Rasure                    confusion

TX0678    DR023880    DR023883    3/8/2018     Email correspondence from [Customer] to info Re: San Jose              Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               TheShop.build                                                                                                  F                           Rasure can lay foundation;
                                                                                                                                                                                          record of regularly conducted
                                                                                                                                                                                          activity; present sense
                                                                                                                                                                                          impression; state of mind; statements
                                                                                                                                                                                          not offered for the truth of the matter
                                                                                                                                                                                          asserted

TX0679    DR023992    DR023995    3/19/2018    Email correspondence from [Customer] to TheShop.build San Conf-AEO     Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Francisco Re: Message from Dan Rasure                                                                          F                           Rasure can lay foundation;
                                                                                                                                                                                          record of regularly conducted
                                                                                                                                                                                          activity; present sense
                                                                                                                                                                                          impression; state of mind; statements
                                                                                                                                                                                          not offered for the truth of the matter
                                                                                                                                                                                          asserted

TX0680    DR024054    DR024058    3/9/2018     Email communications with customer                          Conf-AEO   Damages            Dan Rasure
TX0681    DR024181    DR024185    3/12/2018    Email correspondence from [Customer] to info Re:            Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               TheShop.build Update                                                                                           F                           Rasure can lay foundation;
                                                                                                                                                                                          record of regularly conducted
                                                                                                                                                                                          activity; present sense
                                                                                                                                                                                          impression; state of mind; statements
                                                                                                                                                                                          not offered for the truth of the matter
                                                                                                                                                                                          asserted

TX0682    DR024279    DR024281    3/12/2018    Email communications with customer                          Conf-AEO   Damages            Dan Rasure
TX0683    DR024285    DR024285    3/12/2018    Email communications with customer                          Conf-AEO   Damages            Dan Rasure
TX0684    DR024311    DR024313    3/12/2018    Email communications with customer                          Conf-AEO   Damages            Dan Rasure
TX0685    DR024320    DR024324    3/12/2018    Email correspondence from [Customer] to                     Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               info@theshop.build Re: TheShop.build Update                                                                    F                           Rasure can lay foundation;
                                                                                                                                                                                          record of regularly conducted
                                                                                                                                                                                          activity; present sense
                                                                                                                                                                                          impression; state of mind; statements
                                                                                                                                                                                          not offered for the truth of the matter
                                                                                                                                                                                          asserted




                                                                                                           16 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 17 of 45
                                                                                     Defendants' Supplemental Trial
                                                                                         Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                              Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0686    DR024373    DR024375    3/12/2015    Email correspondence from info <info@theshop.build> to   Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               [Customer] Re: TheShop.build Update                                                                         F                           Rasure can lay foundation;
                                                                                                                                                                                       record of regularly conducted
                                                                                                                                                                                       activity; present sense
                                                                                                                                                                                       impression; statements not offered for
                                                                                                                                                                                       the truth of the matter
                                                                                                                                                                                       asserted
TX0687    DR024452    DR024455    3/12/2018    Email communications with customer                       Conf/AEO   Damages            Dan Rasure
TX0688    DR024497    DR024497    3/13/2018    Memo from The Laser Nerd <laser@theshop.build> to D.                No likelihood of   Dan Rasure
                                               Rasure Re Rebranding                                                confusion
TX0689    DR024739    DR024741    3/13/2018    Email communications with customer                       Conf-AEO   Damages            Dan Rasure
TX0690    DR024977    DR024980    3/14/2018    Email communications with customer                                  Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                           F                           Rasure can lay foundation;
                                                                                                                                                                                       record of regularly conducted
                                                                                                                                                                                       activity; state of mind; present sense
                                                                                                                                                                                       impression; statements not offered for
                                                                                                                                                                                       the truth of the matter
                                                                                                                                                                                       asserted

TX0691    DR024981    DR024984    3/14/2018    Email communications with customer                       Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                           F                           Rasure can lay foundation;
                                                                                                                                                                                       record of regularly conducted
                                                                                                                                                                                       activity; present sense
                                                                                                                                                                                       impression; state of mind; statements
                                                                                                                                                                                       not offered for the truth of the matter
                                                                                                                                                                                       asserted

TX0692    DR025018    DR025020    3/14/2018    Email communications with customer                       Conf-AEO   Damages            Dan Rasure
TX0693    DR026124    DR026124    3/21/2018    Email communications with customer                       Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                           F                           Rasure can lay foundation;
                                                                                                                                                                                       record of regularly conducted
                                                                                                                                                                                       activity; present sense
                                                                                                                                                                                       impression; state of mind; statements
                                                                                                                                                                                       not offered for the truth of the matter
                                                                                                                                                                                       asserted

TX0694    DR027228    DR027228    4/9/2018     Email communications with customer                       Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                           F                           Rasure can lay foundation;
                                                                                                                                                                                       record of regularly conducted
                                                                                                                                                                                       activity; present sense
                                                                                                                                                                                       impression; state of mind; statements
                                                                                                                                                                                       not offered for the truth of the matter
                                                                                                                                                                                       asserted

TX0695    DR027876    DR027878    4/16/2018    Email correspondence from Retep Enoizats                 Conf-AEO   Damages            Dan Rasure
                                               <plogics4211@gmail.com> to TheShop.build




                                                                                                        17 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 18 of 45
                                                                                     Defendants' Supplemental Trial
                                                                                         Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date        Description                                              Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0696    DR028078    DR028081    4/18/2018   Email from J. Murphy to D. Rasure Subject: Techshop SJ   Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages and
                                              Instructor application; Mauricio Echeverry Resume for                                                       F                           likelihood of confusion factors;
                                              Techshop 2.docx                                                                                                                          Dan Rasure can lay foundation;
                                                                                                                                                                                      record of regularly conducted
                                                                                                                                                                                      activity; present sense
                                                                                                                                                                                      impression; state of mind; statements
                                                                                                                                                                                      not offered for the truth of the matter
                                                                                                                                                                                      asserted

TX0697    DR028673    DR028674    4/28/2018   Email correspondence from Keelan Kelly                   Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                              <keelankelly@gmail.com> to D. Rasure re Why I Kvetch.                                                       F                           Rasure can lay foundation;
                                                                                                                                                                                      record of regularly conducted
                                                                                                                                                                                      activity; present sense
                                                                                                                                                                                      impression; state of mind; statements
                                                                                                                                                                                      not offered for the truth of the matter
                                                                                                                                                                                      asserted

TX0698    DR029615    DR029616    5/12/2018   Email communications with customer                       Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                          F                           Rasure can lay foundation;
                                                                                                                                                                                      record of regularly conducted
                                                                                                                                                                                      activity; present sense
                                                                                                                                                                                      impression; state of mind; statements
                                                                                                                                                                                      not offered for the truth of the matter
                                                                                                                                                                                      asserted

TX0699    DR029745    DR029746    5/12/2018   Email communications with customer                       Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                          F                           Rasure can lay foundation;
                                                                                                                                                                                      record of regularly conducted
                                                                                                                                                                                      activity; present sense
                                                                                                                                                                                      impression; statements not offered for
                                                                                                                                                                                      the truth of the matter
                                                                                                                                                                                      asserted
TX0700    DR030412    DR030415    5/15/2018   Email communications with customer                       Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                          F                           Rasure can lay foundation;
                                                                                                                                                                                      record of regularly conducted
                                                                                                                                                                                      activity; present sense
                                                                                                                                                                                      impression; state of mind; statements
                                                                                                                                                                                      not offered for the truth of the matter
                                                                                                                                                                                      asserted

TX0701    DR030580    DR030582    5/17/2018   Email correspondence Porter to Rasure re objection to               No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                              employ of Parrish Law Offices                                       confusion                               F                           confusion factors; Dan
                                                                                                                                                                                      Rasure can lay foundation;
                                                                                                                                                                                      present sense impression; state of
                                                                                                                                                                                      mind;
                                                                                                                                                                                      statements not offered for the
                                                                                                                                                                                      truth of the matter asserted
TX0702    DR030765    DR030766    5/24/2018   Email correspondence Porter to Rasure re objection to               No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                              employ of Parrish Law Offices                                       confusion                               F                           confusion factors; Dan
                                                                                                                                                                                      Rasure can lay foundation;
                                                                                                                                                                                      present sense impression; state of
                                                                                                                                                                                      mind;
                                                                                                                                                                                      statements not offered for the
                                                                                                                                                                                      truth of the matter asserted




                                                                                                       18 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 19 of 45
                                                                                       Defendants' Supplemental Trial
                                                                                           Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0703    DR030852    DR030854    5/28/2019    Email correspondence Chesarek to Rasure re Trademark                  Consent and        Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to consent and likelihood of
                                               issue                                                                 acquiescence                            F                           confusion factors;
                                                                                                                                                                                         Dan Rasure can lay foundation;
                                                                                                                                                                                         present sense impression, state of
                                                                                                                                                                                         mind;
                                                                                                                                                                                          and statements not offered to
                                                                                                                                                                                         prove the truth of the
                                                                                                                                                                                         matter asserted
TX0704    DR031027    DR031029    5/31/2018    Email correspondence from Jordan Layman                    Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               <jordan@ideafablabs.com> to Laser Nerd Re: Maker Space                                                        F                           Rasure can lay foundation;
                                               Connections                                                                                                                               record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0705    DR031517    DR031519    6/13/2018    Email communications with customer                         Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                             F                           Rasure can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0706    DR034784    DR034784    8/8/2018     Email from D. Rasure to E. Lira; Subject: Re: TechShop                Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Paycheck                                                                                                      F                           Rasure can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; statements not offered for
                                                                                                                                                                                         the truth of the matter
                                                                                                                                                                                         asserted
TX0707    DR035277    DR035278    8/19/2018    Email from Bill Spangler to dan@theshop.build re           Conf-AEO   Consent and        Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to consent; Dan
                                               Bill - TechShop Inc Signs MOU with Third Party to Reopen              acquiescence                            F                           Rasure can lay foundation;
                                               Markerspaces…                                                                                                                             party admission
TX0708    DR035627    DR035630    8/20/2018    Email from John Hunt to Dan Rasure re Julia --                        Consent and        Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to consent; Dan
                                               The Next Iteration of TechShop is in The works…..                     acquiescence                            F                           Rasure can lay foundation;
                                                                                                                                                                                         party admission
Omitted
TX0710    DR037800    DR037801    1/15/2018    Techshop 2.0 Newsletter 1 15 18                                       Consent and        Dan Rasure
                                                                                                                     acquiescence;
                                                                                                                     no likelihood of
                                                                                                                     confusion
TX0711    DR038041    DR038041    2/15/2018    Email: TechShop Investor 1.0 v. 2.0 Customer Identity                 No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                     confusion                               F                           confusion factors; Dan
                                                                                                                                                                                         Rasure can lay foundation;
                                                                                                                                                                                         present sense impression; state of
                                                                                                                                                                                         mind;
                                                                                                                                                                                         statements not offered for the
                                                                                                                                                                                         truth of the matter asserted




                                                                                                          19 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 20 of 45
                                                                                         Defendants' Supplemental Trial
                                                                                             Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                      Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0712    DR040235    DR040235    3/7/2018     Email text correspondence from TheShop.Build to Dan                         No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               Rasure Re San Jose TheShop.Build re Opening of new                          confusion                               F                           confusion factors; Dan
                                               location and sign up for membership                                                                                                             Rasure can lay foundation;
                                                                                                                                                                                               record of regularly conducted
                                                                                                                                                                                               activity; state of mind;
                                                                                                                                                                                               statements not offered for the
                                                                                                                                                                                               truth of the matter asserted
TX0713    DR040401    DR040401    3/9/2018     Email correspondence from info to [Customer] Re:                            Damages            Dan Rasure
                                               TheShop.build update 3-9-18
TX0714    DR040675    DR040677    3/12/2018    Email correspondence from info to [Customer] Re:                            Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               TheShop.build Update                                                                                                F                           Rasure can lay foundation;
                                                                                                                                                                                               record of regularly conducted
                                                                                                                                                                                               activity; present sense
                                                                                                                                                                                               impression; state of mind; statements
                                                                                                                                                                                               not offered for the truth of the matter
                                                                                                                                                                                               asserted

TX0715    DR040699    DR040701    3/12/2018    Email communications with customer                               Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                                   F                           Rasure can lay foundation;
                                                                                                                                                                                               record of regularly conducted
                                                                                                                                                                                               activity; present sense
                                                                                                                                                                                               impression; state of mind; statements
                                                                                                                                                                                               not offered for the truth of the matter
                                                                                                                                                                                               asserted

TX0716    DR041056    DR041057    3/14/2018    Email correspondence from [Customer] to TheShop.build re                    Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Invitation for Brunch at TheShop.build - Saturday March 17th                                                        F                           Rasure can lay foundation;
                                                                                                                                                                                               record of regularly conducted
                                                                                                                                                                                               activity; present sense
                                                                                                                                                                                               impression; statements not offered for
                                                                                                                                                                                               the truth of the matter
                                                                                                                                                                                               asserted
TX0717    DR041058    DR041059    3/14/2018    Email correspondence from [Customer] to TheShop.build re                    Damages            Dan Rasure
                                               Re: Invitation for Brunch at TheShop.build - Saturday March
                                               17th
TX0718    DR049454    DR049463    9/27/2018    Facebook post from Jeremiah Johnson to Dan Rasure                AEO        No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               re request to give him a call re registration of theshop.build              confusion          Jeremiah Johnson     F                           confusion factors; Dan Rasure
                                                                                                                                                                                               or Jeremiah Johnson can lay
                                                                                                                                                                                               foundation; record of regularly
                                                                                                                                                                                               conducted activity, present
                                                                                                                                                                                               sense impression, state of mind
TX0719    DR051393    DR051400    2/19/2018    John Parts Taylor                                                AEO        Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                                   F                           Rasure can lay foundation;
                                                                                                                                                                                               record of regularly conducted
                                                                                                                                                                                               activity; present sense
                                                                                                                                                                                               impression; state of mind; statements
                                                                                                                                                                                               not offered for the truth of the matter
                                                                                                                                                                                               asserted




                                                                                                                20 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 21 of 45
                                                                                        Defendants' Supplemental Trial
                                                                                            Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0720    DR051522    DR051522    6/14/2018    Customer Identification - to Dan - teach at TechShop       AEO        No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to no likelihood of
                                                                                                                     confusion                               F                           confusion factors; Dan Rasure
                                                                                                                                                                                         can lay foundation; present
                                                                                                                                                                                         sense impression, state of mind; and
                                                                                                                                                                                         statements not offered to prove
                                                                                                                                                                                         the truth of the matter asserted

TX0721    DR051640    DR051641    3/6/2018     Customer Identification - Intermittant laser use           AEO        No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to no likelihood of
                                                                                                                     confusion                               F                           confusion factors; Dan Rasure
                                                                                                                                                                                         can lay foundation; present
                                                                                                                                                                                         sense impression, state of mind; and
                                                                                                                                                                                         statements not offered to prove
                                                                                                                                                                                         the truth of the matter asserted

TX0722    DR051797    DR051800    12/13/2017   Email correspondence from Mauricio Echeverry               Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               <vasama0@hotmail.com> to info@techshop2.com re                                           Jerry Gable          F                           Rasureand Jerry Gable
                                               instructor invoice                                                                                                                         can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0723    DR051822    DR051823    12/14/2017   Email correspondence from phil garrow.com to TechShop 2.0 Conf-AEO    Damages            Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages;Jerry Gable can
                                               re More information on today's email                                                                          F                           lay foundation; record of
                                                                                                                                                                                         regularly conducted activity;
                                                                                                                                                                                         present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0724    DR051870    DR051871    12/15/2017   Email correspondence from Miles Bintz to TechShop 2.0 re   Conf-AEO   Damages            Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages; Jerry Gable can
                                               More information on today's email                                                                             F                           lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0725    DR051872    DR051873    12/16/2017   Email correspondence from P. Beck to TechShop 2.0 re More Conf-AEO    Damages            Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages; Jerry
                                               information on today's email                                                                                  F                           Gable can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; statements not offered for
                                                                                                                                                                                         the truth of the matter
                                                                                                                                                                                         asserted




                                                                                                          21 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 22 of 45
                                                                                        Defendants' Supplemental Trial
                                                                                            Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                 Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0726    DR051883    DR051883    12/20/2017   Email correspondence from G. White to                       Conf-AEO   Damages            Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               info@techshop2.com; jerry.gable@techshop2.com re                                          Dan Rasure           F                           Rasure and Jerry Gable
                                               November and ongoing billing from TechShop 1.0                                                                                             can lay foundation;
                                                                                                                                                                                          record of regularly conducted
                                                                                                                                                                                          activity; present sense
                                                                                                                                                                                          impression; state of mind; statements
                                                                                                                                                                                          not offered for the truth of the matter
                                                                                                                                                                                          asserted

TX0727    DR051903    DR051903    1/10/2018    Email: Request for Contact Information TechShop 2.0         AEO        No likelihood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages and
                                                                                                                      confusion;         Dan Rasure           F                           likelihood of confusion
                                                                                                                      Damages                                                             factors; Dan
                                                                                                                                                                                          Rasure and Jerry Gable
                                                                                                                                                                                           can lay foundation;
                                                                                                                                                                                          record of regularly conducted
                                                                                                                                                                                          activity; present sense
                                                                                                                                                                                          impression; state of mind; statements
                                                                                                                                                                                          not offered for the truth of the matter
                                                                                                                                                                                          asserted

TX0728    DR051905    DR051907    1/15/2018    Email text correspondence from Tony Yeh to TechShop 2.0     Conf-AEO   No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               regarding his support Re D. Rasure's Newsletter 01/15/18.              confusion                               F                           confusion factors; record of
                                                                                                                                                                                          regularly conducted activity;
                                                                                                                                                                                          present sense impression; state of
                                                                                                                                                                                          mind;
                                                                                                                                                                                          Dan Rasure can lay foundation
TX0729    DR052033    DR052033    2/15/2018    Email: TechShop Investor 1.0 v. 2.0 Allen Lavee             AEO        No likelihood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                      confusion          Dan Rasure           F                           confusion factors; record of
                                                                                                                                                                                          regularly conducted activity;
                                                                                                                                                                                          present sense impression; state of
                                                                                                                                                                                          mind;
                                                                                                                                                                                          Dan Rasure and Jerry Gable
                                                                                                                                                                                           can lay foundation
TX0730    DR052053    DR052053    2/16/2018    Email correspondence from                                   Conf-AEO   Damages            Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               sendjohnmanfordmail@gmail.com to Info@techshop2.com                                       Dan Rasure           F                           Rasure can lay foundation;
                                               re Investor in techshop                                                                                                                    record of regularly conducted
                                                                                                                                                                                          activity; present sense
                                                                                                                                                                                          impression; state of mind; statements
                                                                                                                                                                                          not offered for the truth of the matter
                                                                                                                                                                                          asserted

TX0731    DR052109    DR052109    2/20/2018    Email correspondence from Kim to Info@theshop.build re      Conf-AEO   No likelihood of   Jerry Gable
                                               Techshop class passes                                                  confusion;         Dan Rasure
                                                                                                                      Damages
TX0732    DR052142    DR052142    2/21/2018    Email: Wanting laser - SJSU Kohei                           AEO        No likehood of     Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                      confusion          Dan Rasure           F                           confusion factors; Dan Rasure
                                                                                                                                                                                          or Jerry Gable can lay
                                                                                                                                                                                          foundation; record of regularly
                                                                                                                                                                                          conducted activity, present
                                                                                                                                                                                          sense impression, state of mind,
                                                                                                                                                                                          statements not offered for the
                                                                                                                                                                                          truth of the matter asserted




                                                                                                           22 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 23 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                  Conf.      Purpose          Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX0733    DR052156    DR052158    2/22/2018    Email correspondence from Noel Rabinowitz to                 Conf-AEO   Damages          Dan Rasure
                                               sanfrancisco@theshop.build re Formal request to honor the
                                               terms of my Techshop Membership
TX0734    DR052173    DR052173    2/26/2018    Email communications with customer                           Conf-AEO   Damages          Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages; Jerry
                                                                                                                                                             F                           Gable can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0735    DR052195    DR052195    2/28/2018    Email communications with customer                           Conf-AEO   Damages          Dan Rasure
TX0736    DR052257    DR052258    3/6/2018     Email: Info on Membership at each level Required Arlen       AEO        No likehood of   Jerry Gable, Dan     401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               Raasch                                                                  confusion        Rasure               F                           confusion factors; Dan
                                                                                                                                                                                         Rasure or Jerry Gable
                                                                                                                                                                                          can lay foundation;
                                                                                                                                                                                         present sense impression,
                                                                                                                                                                                         records of regularly
                                                                                                                                                                                         conducted activity, state of mind; and
                                                                                                                                                                                         statements not offered to prove
                                                                                                                                                                                         the truth of the matter asserted

TX0737    DR052309    DR052310    3/8/2018     Email corrspondence from Chris Zegelin to TheShop.build re   Conf-AEO   Damages          Jerry Gable, Dan     401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               San Jose TheShop.build                                                                   Rasure               F                           Rasure or Jerry Gable
                                                                                                                                                                                          can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0738    DR052325    DR052327    3/9/2018     Email: Message from Dan Rasure RE opening of SJ Facility     AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelhood of
                                                                                                                       confusion                             F                           confusion factors; Dan Rasure
                                                                                                                                                                                         can lay foundation; record of
                                                                                                                                                                                         regularly conducted activity;
                                                                                                                                                                                         present sense impression; state of
                                                                                                                                                                                         mind;
                                                                                                                                                                                         statements not offered for the
                                                                                                                                                                                         truth of the matter asserted
TX0739    DR052333    DR052334    3/9/2018     Email correspondence from Susan Tolley to TheShop.build      Conf-AEO   Damages          Dan Rasure
                                               RE: TheShop.build update 3-9-18
TX0740    DR052509    DR052509    3/15/2018    Email correspondence from patrick.barron@gmail.com to        Conf-AEO   Damages          Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Info@theshop.build re Signup credit: ******My annual                                     Dan Rasure           F                           Rasure or Jerry Gable
                                               membership, activated in August 2017, and then                                                                                             can lay foundation;
                                               TechShop closed it's doors****                                                                                                            record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted




                                                                                                            23 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 24 of 45
                                                                                       Defendants' Supplemental Trial
                                                                                           Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date          Description                                                 Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0741    DR052660    DR052660    4/18/2018     Email: Path to Laser Cutting Joe Murphy COO                 AEO        No likehood of     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                       confusion                               F                           confusion factors; Dan Rasure
                                                                                                                                                                                           can lay foundation; record of
                                                                                                                                                                                           regularly conducted activity;
                                                                                                                                                                                           present sense impression; state of
                                                                                                                                                                                           mind;
                                                                                                                                                                                           statements not offered for the
                                                                                                                                                                                           truth of the matter asserted
TX0742    DR052865    DR052869    2/15/2018     Memo from Joe Murphy to Gerry Gable re Blast Email;         Conf-AEO   No likehood of     Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                Consolidation of Q & A; press release.                                 confusion                               F                           confusion factors; Jerry Gable
                                                                                                                                                                                           can lay foundation; record of
                                                                                                                                                                                           regularly conducted activity;
                                                                                                                                                                                           present sense impression;
                                                                                                                                                                                           statements not offered for the
                                                                                                                                                                                           truth of the matter asserted
TX0743    DR052997    DR052997    3/11/2018     Email correspondence from Ayelet Lorberbaum to              Conf-AEO   Damages            Jerry Gable
                                                sanfrancisco@theshop.build re Our classes at the Techshop                                 Dan Rasure

TX0744    DR053004    DR053004    3/12/2018     Email correspondence from Kalina Kheirolomoom to            Conf-AEO   Damages            Jerry Gable
                                                sanfrancisco@theshop.build re Former Techshop                                             Dan Rasure
                                                Membership Credit?
TX0745    DR053081    DR053082    3/22/2018     Email correspondence from Magnus Schevene to                Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                sanfrancisco@theshop.build re Membership and SBU                                                               F                           Rasure can lay foundation;
                                                                                                                                                                                           record of regularly conducted
                                                                                                                                                                                           activity; present sense
                                                                                                                                                                                           impression; state of mind; statements
                                                                                                                                                                                           not offered for the truth of the matter
                                                                                                                                                                                           asserted

TX0746    DR053226    DR053238    3/29/2018     Email from Joe Murphy to mdrasure re THE SHOP               Conf-AEO   No likelihood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                Placeholder Graphics Individual All Files                              confusion          Dan Rasure           F                           confusion factors; Dan
                                                                                                                                                                                           Rasure or Jerry Gable
                                                                                                                                                                                            can lay foundation;
                                                                                                                                                                                           present sense impression,
                                                                                                                                                                                           records of regularly
                                                                                                                                                                                           conducted activity, and
                                                                                                                                                                                           statements not offered to prove
                                                                                                                                                                                           the truth of the matter asserted
TX0747    DR053261    DR053262    04/03/20108   Email: Invitation to Brunch March 17th Minh Trieu           AEO        No likehood of     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                       confusion                               F                           confusion factors; Dan
                                                                                                                                                                                           Rasure can lay foundation;
                                                                                                                                                                                           present sense impression; state of
                                                                                                                                                                                           mind;
                                                                                                                                                                                           statements not offered for the
                                                                                                                                                                                           truth of the matter asserted
TX0748    DR053422    DR053424    4/9/2018      Email: AirBnB Membership Invoice 6456 to Dan from Jamie     AEO        No likehood of     Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                Brim                                                                   confusion                               F                           confusion factors; Dan
                                                                                                                                                                                           Rasure can lay foundation;
                                                                                                                                                                                           present sense impression, state of
                                                                                                                                                                                           mind;
                                                                                                                                                                                           records of regularly
                                                                                                                                                                                           conducted activity, and
                                                                                                                                                                                           statements not offered to prove
                                                                                                                                                                                           the truth of the matter asserted




                                                                                                            24 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 25 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0749    DR054302    DR054305    5/12/2018    Email from D. Rasure to J. Murphy                          Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                                                                                                                                             F                           Rasure can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0750    DR054349    DR054510    5/13/2018    Email correspondence Murphy to Johnson re expense report - Conf-AEO   Damages            Jeremiah Johnson     401, 403C, 403P, 403M, 802, Relevant to damages; Jeremiah
                                               April                                                                                                         F                           Johnson can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity
TX0751    DR054702    DR054703    6/6/2018     Email correspondence from J. Murphy to D. Rasure re Fwd:   Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Bankruptcy of TechShop                                                                                        F                           Rasure can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0752    DR054758    DR054758    6/27/2018    Email correspondence from Jane T to dan@theshop.build re   Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Become a San Jose Founding Member                                                                             F                           Rasure can lay foundation;
                                                                                                                                                                                         record of regularly conducted
                                                                                                                                                                                         activity; present sense
                                                                                                                                                                                         impression; state of mind; statements
                                                                                                                                                                                         not offered for the truth of the matter
                                                                                                                                                                                         asserted

TX0753    DR054780    DR054781    8/19/2018    Email from Bill Spangler to dan@theshop.build re Bill -    Conf-AEO   Consent and        Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to consent; Dan
                                               TechShop Inc Signs MOU with Third Party to Reopen                     acquiescence       Dan Woods            F                           Rasure can lay foundation;
                                               Markerspaces…                                                                                                                             party admission
TX0754    DR054782    DR054784    8/19/2018    Email correspondence Spangler to dan@theshop.build re      Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to consent; Dan
                                               TechShop Update from CEO Mark Hatch                                                                           F                           Rasure can lay foundation;
                                                                                                                                                                                         party admission
TX0755    DR054874    DR054875    4/9/2018     Email from Greg Castellanos to Megan Drew; Dan Rasure;    Conf-AEO    No likelihood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               jerry.gable; joe.murphy re New Summer of Innovation promo             confusion          Dan Rasure           F                           confusion factors; Dan
                                               collage                                                                                                                                   Rasure or Jerry Gable can lay
                                                                                                                                                                                         foundation; record of regularly
                                                                                                                                                                                         conducted activity; statements
                                                                                                                                                                                         not offered for the truth of the
                                                                                                                                                                                         matter asserted
TX0756    DR055917    DR055921    8/22/2018    Email from Dan Rasure to john.hunt@theshop-sj.com re Rev Conf-AEO     Consent and        Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to consent; Dan
                                               2 - Open Letter to Stakeholders                                       acquiescence       Doug Busch           F                           Rasure can lay foundation;
                                                                                                                                                                                         party admission
TX0757    DR056108    DR056110    2/1/2018     Email correspondence from McCully to Techshop 2.0 re The   Conf-AEO   No likehood of     Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               state of things, in my opinion                                        confusion          Dan Rasure           F                           confusion factors;
                                                                                                                                                                                         present sense impression; state
                                                                                                                                                                                         of mind; statements not offered
                                                                                                                                                                                         to prove the truth of the matter
                                                                                                                                                                                         asserted; Dan Rasure can lay
                                                                                                                                                                                         foundation




                                                                                                          25 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 26 of 45
                                                                                       Defendants' Supplemental Trial
                                                                                           Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                   Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0758    DR056111    DR056112    2/1/2018     Memo from R. Snedegar to TechShop; Subject: 2.0 Re            Conf-AEO   Damages            Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages and
                                               Techshop 2.0 - State of Things in My Opinion                                                Dan Rasure           F                           likelihood of confusion factors; Dan
                                                                                                                                                                                            Rasure or Jerry Gable
                                                                                                                                                                                             can lay foundation; present sense
                                                                                                                                                                                            impression; state of mind; statements
                                                                                                                                                                                            not offered for the truth of the matter
                                                                                                                                                                                            asserted

TX0759    DR056126    DR056126    2/18/2018    Email of Facebook post from Megan Drew Wieslander to          Conf-AEO   No likelihood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               theShop.build re Who's ready for a little contest?? We hear              confusion          Dan Rasure           F                           confusion factors; Dan Rasure or
                                               you,…                                                                                                                                        Jerry Gable can lay foundation;
                                                                                                                                                                                            record of regularly conducted
                                                                                                                                                                                            activity; statements not offered
                                                                                                                                                                                            for the truth of the matter
                                                                                                                                                                                            asserted
TX0760    DR056158    DR056158    3/19/2018    Email correspondence from Adriana Vecchio to Techshop         Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               Thereafter re [Techshop Thereafter] I only found out                                                             F                           Rasure can lay foundation;
                                               TechShop closed when I got my…                                                                                                               record of regularly conducted
                                                                                                                                                                                            activity; present sense
                                                                                                                                                                                            impression; state of mind; statements
                                                                                                                                                                                            not offered for the truth of the matter
                                                                                                                                                                                            asserted

TX0761    DR056271    DR056271    5/1/2017     Memo from Facebook to J. Murphy; Russell Trivich              Conf-AEO   Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               commented on TheShop.Build-Makerspace's video.                                                                   F                           Rasure can lay foundation;
                                                                                                                                                                                            record of regularly conducted
                                                                                                                                                                                            activity; present sense
                                                                                                                                                                                            impression; state of mind; statements
                                                                                                                                                                                            not offered for the truth of the matter
                                                                                                                                                                                            asserted

TX0762    DR056533    DR056533    11/17/2017   Email correspondence from Hunt to Lee re TechShop closing: Conf-AEO      Damages            Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               What was known, and when                                                                                         F                           Rasure can lay foundation;
                                                                                                                                                                                            record of regularly conducted
                                                                                                                                                                                            activity; present sense
                                                                                                                                                                                            impression; state of mind; statements
                                                                                                                                                                                            not offered for the truth of the matter
                                                                                                                                                                                            asserted

TX0763    DR056482    DR056483    9/12/2018    Memo from R.C. Morton to TheShop.Build; Subject               Conf-AEO   Damages            Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               [theShop.build] We woodworkers at TheShop.build* have                                       Dan Rasure           F                           Rasure or Jerry Gable can lay
                                               spent…; Facebook post.                                                                                                                       foundation; record of regularly
                                                                                                                                                                                            conducted activity; present sense
                                                                                                                                                                                            impression; state of mind; statements
                                                                                                                                                                                            not offered for the truth of the matter
                                                                                                                                                                                            asserted




                                                                                                             26 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 27 of 45
                                                                                       Defendants' Supplemental Trial
                                                                                           Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                 Conf.      Purpose        Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0764    DR056539    DR056540    11/17/2017   Email correspondence from Hunt to Lee re Michael Erickson's Conf-AEO   Damages        Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               comments about the cause of bankruptcy                                                                     F                           Rasure can lay foundation;
                                                                                                                                                                                      record of regularly conducted
                                                                                                                                                                                      activity; present sense
                                                                                                                                                                                      impression; state of mind; statements
                                                                                                                                                                                      not offered for the truth of the matter
                                                                                                                                                                                      asserted

TX0765    DR056568    DR056569    11/23/2017   Email correspondence from Lee to Hunt re Interesting       Conf-AEO    Damages        Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               investor insights                                                                                          F                           Rasure can lay foundation;
                                                                                                                                                                                      record of regularly conducted
                                                                                                                                                                                      activity; present sense
                                                                                                                                                                                      impression; state of mind; statements
                                                                                                                                                                                      not offered for the truth of the matter
                                                                                                                                                                                      asserted

TX0766    DR056570    DR056572    11/23/2017   Email correspondence from Hunt to Lee re Interesting       Conf-AEO    Damages        Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to damages; Dan
                                               investor insights                                                                                          901, F                      Rasure can lay foundation;
                                                                                                                                                                                      record of regularly conducted
                                                                                                                                                                                      activity; present sense
                                                                                                                                                                                      impression; state of mind; statements
                                                                                                                                                                                      not offered for the truth of the matter
                                                                                                                                                                                      asserted

TX0767    DR056577    DR056579    12/1/2017    Email from Dan Woods to johnhuntdesign@gmail.com re        Conf-AEO    Consent and    Dan Woods
                                               Julia -- The Next Iteration of TechShop Is In The Works…               acquiescence


TX0768    DR056715    DR056715    2/20/2018    Email communications with customer                         Conf-AEO    Damages        Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to damages;Jerry Gable can
                                                                                                                                                          901, F                      lay foundation;
                                                                                                                                                                                      record of regularly conducted
                                                                                                                                                                                      activity; present sense
                                                                                                                                                                                      impression; state of mind; statements
                                                                                                                                                                                      not offered for the truth of the matter
                                                                                                                                                                                      asserted

TX0769                                         WITHDRAWN
TX0770                                         WITHDRAWN
TX0771                                         WITHDRAWN
TX0772                                         WITHDRAWN
TX0773                                         WITHDRAWN
TX0774                                         WITHDRAWN
TX0775                                         WITHDRAWN
TX0776                                         WITHDRAWN
TX0777                                         WITHDRAWN
TX0778                                         WITHDRAWN
TX0779                                         WITHDRAWN
TX0780                                         WITHDRAWN
TX0781                                         WITHDRAWN
TX0782                                         WITHDRAWN
TX0783                                         WITHDRAWN
TX0784                                         WITHDRAWN
TX0785                                         WITHDRAWN
TX0786                                         WITHDRAWN



                                                                                                          27 of 45
                                         Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 28 of 45
                                                              Defendants' Supplemental Trial
                                                                  Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date     Description                    Conf.       Purpose   Sponsoring Witness   Plaintiff's Objection   Defendants' Position
TX0787                                     WITHDRAWN
TX0788                                     WITHDRAWN
TX0789                                     WITHDRAWN
TX0790                                     WITHDRAWN
TX0791                                     WITHDRAWN
TX0792                                     WITHDRAWN
TX0793                                     WITHDRAWN
TX0794                                     WITHDRAWN
TX0795                                     WITHDRAWN
TX0796                                     WITHDRAWN
TX0797                                     WITHDRAWN
TX0798                                     WITHDRAWN
TX0799                                     WITHDRAWN
TX0800                                     WITHDRAWN
TX0801                                     WITHDRAWN
TX0802                                     WITHDRAWN
TX0803                                     WITHDRAWN
TX0804                                     WITHDRAWN
TX0805                                     WITHDRAWN
TX0806                                     WITHDRAWN
TX0807                                     WITHDRAWN
TX0808                                     WITHDRAWN
TX0809                                     WITHDRAWN
TX0810                                     WITHDRAWN
TX0811                                     WITHDRAWN
TX0812                                     WITHDRAWN
TX0813                                     WITHDRAWN
TX0814                                     WITHDRAWN
TX0815                                     WITHDRAWN
TX0816                                     WITHDRAWN
TX0817                                     WITHDRAWN
TX0818                                     WITHDRAWN
TX0819                                     WITHDRAWN
TX0820                                     WITHDRAWN
TX0821                                     WITHDRAWN
TX0822                                     WITHDRAWN
TX0823                                     WITHDRAWN
TX0824                                     WITHDRAWN
TX0825                                     WITHDRAWN
TX0826                                     WITHDRAWN
TX0827                                     WITHDRAWN
TX0828                                     WITHDRAWN
TX0829                                     WITHDRAWN
TX0830                                     WITHDRAWN
TX0831                                     WITHDRAWN
TX0832                                     WITHDRAWN
TX0833                                     WITHDRAWN
TX0834                                     WITHDRAWN
TX0835                                     WITHDRAWN
TX0836                                     WITHDRAWN
TX0837                                     WITHDRAWN
TX0838                                     WITHDRAWN
TX0839                                     WITHDRAWN
TX0840                                     WITHDRAWN



                                                                           28 of 45
                                         Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 29 of 45
                                                              Defendants' Supplemental Trial
                                                                  Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date     Description                    Conf.       Purpose   Sponsoring Witness   Plaintiff's Objection   Defendants' Position
TX0841                                     WITHDRAWN
TX0842                                     WITHDRAWN
TX0843                                     WITHDRAWN
TX0844                                     WITHDRAWN
TX0845                                     WITHDRAWN
TX0846                                     WITHDRAWN
TX0847                                     WITHDRAWN
TX0848                                     WITHDRAWN
TX0849                                     WITHDRAWN
TX0850                                     WITHDRAWN
TX0851                                     WITHDRAWN
TX0852                                     WITHDRAWN
TX0853                                     WITHDRAWN
TX0854                                     WITHDRAWN
TX0855                                     WITHDRAWN
TX0856                                     WITHDRAWN
TX0857                                     WITHDRAWN
TX0858                                     WITHDRAWN
TX0859                                     WITHDRAWN
TX0860                                     WITHDRAWN
TX0861                                     WITHDRAWN
TX0862                                     WITHDRAWN
TX0863                                     WITHDRAWN
TX0864                                     WITHDRAWN
TX0865                                     WITHDRAWN
TX0866                                     WITHDRAWN
TX0867                                     WITHDRAWN
TX0868                                     WITHDRAWN
TX0869                                     WITHDRAWN
TX0870                                     WITHDRAWN
TX0871                                     WITHDRAWN
TX0872                                     WITHDRAWN
TX0873                                     WITHDRAWN
TX0874                                     WITHDRAWN
TX0875                                     WITHDRAWN
TX0876                                     WITHDRAWN
TX0877                                     WITHDRAWN
TX0878                                     WITHDRAWN
TX0879                                     WITHDRAWN
TX0880                                     WITHDRAWN
TX0881                                     WITHDRAWN
TX0882                                     WITHDRAWN
TX0883                                     WITHDRAWN
TX0884                                     WITHDRAWN
TX0885                                     WITHDRAWN
TX0886                                     WITHDRAWN
TX0887                                     WITHDRAWN
TX0888                                     WITHDRAWN
TX0889                                     WITHDRAWN
TX0890                                     WITHDRAWN
TX0891                                     WITHDRAWN
TX0892                                     WITHDRAWN
TX0893                                     WITHDRAWN




                                                                           29 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 30 of 45
                                                                                        Defendants' Supplemental Trial
                                                                                            Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                 Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection   Defendants' Position
TX0894    TS000194    TS000195    11/30/2017   Summary of Principal Transaction Terms                      AEO        Consent and        Dan Rasure
                                                                                                                      acquiescence       Dan Woods
TX0895    TS000196    TS000247    12/12/2017   Email from Doug Busch to Daniel Woods re TechShop, Inc. -   AEO        No likehood of     Dan Woods
                                               Termination of MOU [IWOV-PDX.FID1014632]                               confusion          Doug Busch

TX0896    TS000332    TS000332    2/13/2018    Email from Daniel Woods to Coughlin, William (W.J.) re      Conf.      No likehood of     Dan Woods
                                               Any Update on TechShop Detroit? TechShop2.0?                           confusion          Dan Rasure

TX0897    TS000343    TS000344    12/1/2017    Email from Vicky Snyder to Dan Rasure, Daniel Woods,        Conf.      Consent and        Dan Woods
                                               Jim Newton -- TechShop Founder re TechShop, Inc. Reaches               acquiescence;      Dan Rasure,
                                               Agreement With TechShop 2.0, LLC to Acquire TechShop's                 no likelihood of   Jim Newton
                                               Assets                                                                 confusion

TX0898    TS000375    TS000376    11/21/2017   Email correspondence Croushore to Woods, Smucker, Rasure Conf.         Damages            Dan Woods
                                               re Urgent important eleventh hour introduction                                            Dan Rasure

TX0899    TS000378    TS000379    11/30/2017   Email correspondence from E. Bobek to D. Woods re           Conf.      Damages            Dan Woods
                                               IMPORTANT CALL                                                                            Dan Rasure
                                                                                                                                         Jim Newton
                                                                                                                                         Doug Busch
TX0900    TS000402    TS000404    11/22/2017   Email from Daniel Woods to Todd Reidbord re URGENT:         Conf.      No likehood of     Dan Woods
                                               Important Eleventh Hour Introduction                                   confusion          Dan Rasure

TX0901    TS000485    TS000485    11/7/2017    Email correspondence Rasure to Busch; re funds              Conf.      Harm to Rasure     Dan Rasure
TX0902    TS000512    TS000516    1/25/2018    Email correspondence D. Rasure to D. Woods re follow-up     Conf.      Damages            Dan Woods
                                               response to your proposed framework                                                       Dan Rasure
                                                                                                                                         Jim Newton
                                                                                                                                         Doug Busch
TX0903    TS000518    TS000519    2/14/2018    Email from Dan Rasure to Daniel Woods re Notification       Conf.      No likehood of     Dan Woods
                                               Regarding Announced Opening of "TechShop 2.0" at 926                   confusion          Dan Rasure
                                               Howard Street                                                                             Jim Newton
                                                                                                                                         Doug Busch

TX0904    TS000530    TS000530    2/5/2018     Email from Dan Rasure to Doug Busch, Jim Newton,           Conf.       No likehood of     Dan Woods
                                               Sean Doherty, Daniel Woods re Legal Review of Dan Rasure's             confusion          Dan Rasure
                                               Proposal                                                                                  Jim Newton
                                                                                                                                         Doug Busch
TX0905    TS000532    TS000533    12/3/2017    Email from Dan Rasure to Daniel Woods re Proceeding         Conf.      Consent and        Dan Woods
                                               Forward - Pre-Close                                                    acquiescence       Dan Rasure
                                                                                                                                         Jim Newton
                                                                                                                                         Doug Busch
TX0906    TS000538    TS000539    12/4/2017    Email from Dan Rasure to Daniel Woods re Proceeding         Conf.      Consent and        Dan Woods
                                               Forward - Pre-Close                                                    acquiescence       Dan Rasure
TX0907    TS000542    TS000546    12/3/2017    Email correspondence D. Rasure to D. Busch re Rev. 2 - Open Conf.      Consent and        Dan Woods
                                               Letter to Stakeholders                                                 acquiescence;      Dan Rasure
                                                                                                                      damages            Jim Newton
                                                                                                                                         Doug Busch
TX0908    TS000547    TS000548    1/10/2018    Email from Dan Rasure to Dan Woods re Response to           Conf.      Consent and        Dan Woods
                                               Your Proposed Framework                                                acquiescence       Dan Rasure
                                                                                                                                         Jim Newton
                                                                                                                                         Doug Busch




                                                                                                           30 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 31 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                 Conf.      Purpose          Sponsoring Witness   Plaintiff's Objection   Defendants' Position
TX0909    TS000549    TS000550    11/29/2017   Email correspondence D. Rasure to D. Woods re Invitation:   Conf.      Fraud            Dan Woods
                                               Update on Finalizing MOU and Payments @ Wed Nov 29,                                     Dan Rasure
                                               2017 2pm - 3pm (PST) (drasure@megafab.com)                                              Jim Newton
                                                                                                                                       Doug Busch
TX0910    TS000551    TS000554    1/24/2018    Email from Dan Rasure to Daniel Woods re Follow-Up          Conf.      Consent and      Dan Woods
                                               Response to Your Proposed Framework                                    acquiescence     Dan Rasure
                                                                                                                                       Jim Newton
                                                                                                                                       Doug Busch
TX0911    TS000597    TS000598    12/5/2017    Email correspondence D. Rasure to J. Newton, D. Busch, S.   Conf.      Fraud            Dan Woods
                                               Doherty, E. Bauer, D. Woods re Proceeding Forward - Pre-                                Dan Rasure
                                               Close                                                                                   Jim Newton
                                                                                                                                       Doug Busch
TX0912    TS000608    TS000611    12/7/2017    Email from Dan Rasure to Mike Hilberman re urgent - RE:     Conf.      Consent and      Dan Woods
                                               connecting                                                             acquiescence     Dan Rasure
                                                                                                                                       Mike Hilberman
TX0913    TS000614    TS000614    2/13/2018    Email from Dan Rasure to Daniel Woods re Autodesk-offer     Conf.      No likehood of   Dan Woods
                                                                                                                      confusion        Dan Rasure
                                                                                                                                       Jim Newton
                                                                                                                                       Doug Busch
TX0914    TS000620    TS000621    11/22/2017   Email from Dan Rasure to Elizabeth Bobek, Daniel Woods      Conf.      No likehood of   Dan Woods
                                               re Summary of Terms                                                    confusion        Dan Rasure

TX0915    TS000637    TS000640    2/8/2018     Email correspondence D. Rasure to D. Woods re RR taxes      Conf.      Fraud            Dan Woods
                                                                                                                                       Dan Rasure
                                                                                                                                       Jim Newton
                                                                                                                                       Doug Busch
TX0916    TS000641    TS000642    12/26/2017   Email from Dan Rasure to Daniel Woods re Employee           Conf.      No likehood of   Dan Woods
                                               bonus pay                                                              confusion        Dan Rasure
                                                                                                                                        Doug Busch
TX0917    TS000648    TS000649    2/1/2018     Email from Dan Rasure to Daniel Woods re                    Conf.      No likehood of   Dan Woods
                                               RREquipmentRental                                                      confusion        Dan Rasure
                                                                                                                                       Jim Newton
                                                                                                                                       Doug Busch
TX0918    TS000562    TS000564    11/29/2017   Email correspondence D. Rasure to J. Newton re Dan,         Conf.      Fraud            Dan Woods
                                               TechShop, Google G-Suite Payment Instructions                                           Dan Rasure
                                                                                                                                       Jim Newton
                                                                                                                                       Doug Busch
TX0919    TS000655    TS000655    12/12/2017   Email from Dan Rasure to Kurt Ruttum, Rob Green,            Conf.      Harm to Rasure   Dan Woods
                                               JP Claxton re TechShop, Inc. - Termination of MOU [IWOV-                                Dan Rasure
                                               PDX.FID1014632                                                                          Jim Newton
                                                                                                                                       Doug Busch
TX0920    TS000660    TS000661    11/24/2017   Email correspondence D. Rasure to J. Newton re              Conf.      Harm to Rasure   Dan Woods
                                               wind-down expenses                                                                      Dan Rasure
                                                                                                                                       Jim Newton
TX0921    TS000670    TS000672    11/30/2017   Email from Dan Rasure to Elizabeth Bobek, Daniel Woods      Conf.      Consent and      Dan Woods
                                               re General Messaging - TS Re-Opening                                   acquiescence     Dan Rasure
                                                                                                                                       Jim Newton
                                                                                                                                       Doug Busch
TX0922    TS000673    TS000675    1/31/2018    Email from Dan Rasure to Daniel Woods re RR taxes           Conf.      Consent and      Dan Woods
                                                                                                                      acquiescence     Dan Rasure
                                                                                                                                       Jim Newton
                                                                                                                                       Doug Busch




                                                                                                           31 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 32 of 45
                                                                                     Defendants' Supplemental Trial
                                                                                         Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date        Description                                                  Conf.      Purpose          Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX0923    TS000680    TS000680    2/14/2018   Email from Dan Rasure to Daniel Woods re Notification        Conf.      No likehood of   Dan Woods
                                              Regarding Announced Opening of "TechShop 2.0" at 926                    confusion        Dan Rasure
                                              Howard Street                                                                            Jim Newton
                                                                                                                                       Doug Busch
TX0924    TS000701    TS000713    2/16/2018   Correspondence Pistorino to Rasure; c&d letter                          No likehood of   Dan Rasure
                                                                                                                      confusion
Omitted
Omitted
TX0927                                        Appendix to Expert Report of Mark Bunger                                Damages          Mark Bunger          401, 403C, 403P, 403M, 703, Relevant to damages; Mark
                                                                                                                                                            802, 805, F                 Bunger can lay foundation;
                                                                                                                                                                                        present sense impression;
                                                                                                                                                                                        state of mind; statements not
                                                                                                                                                                                        offered for the truth of the matter
                                                                                                                                                                                        asserted

TX0928                                        Amended Appendix II to Expert Report of Mark Bunger                     Damages          Mark Bunger          401, 403C, 403P, 403M, 703, Relevant to damages; Mark
                                                                                                                                                            802, 805,F                  Bunger can lay foundation;
                                                                                                                                                                                        no hearsay statements

TX0929                                        WITHDRAWN
TX0930    DR014707    DR014708    2/13/2018   Email: Update on TechShop Detroit TechShop 2.0                          No likehood of   Dan Woods
                                                                                                                      confusion        Dan Rasure
TX0931    DR019236    DR019237    12/5/2017   Email: Membership discount idea from Full Speed Ahead                   No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                      confusion                             F                           confusion factors;
                                                                                                                                                                                        present sense impression; state
                                                                                                                                                                                        of mind; statements not offered
                                                                                                                                                                                        to prove the truth of the matter
                                                                                                                                                                                        asserted; Dan Rasure can lay
                                                                                                                                                                                        foundation
TX0932    DR021489    DR021489    1/11/2018   Email: Concerning 25k loan to TechShop 1.0                   AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                      confusion                             F                           confusion factors;
                                                                                                                                                                                        present sense impression; state
                                                                                                                                                                                        of mind; statements not offered
                                                                                                                                                                                        to prove the truth of the matter
                                                                                                                                                                                        asserted; Dan Rasure can lay
                                                                                                                                                                                        foundation
TX0933    DR021507    DR021509    1/15/2018   Email: TechShop 2.0 Newsletter                               AEO        No likehood of   Dan Rasure
                                                                                                                      confusion
TX0934    DR021776    DR021776    2/12/2018   Email: CC Issuing Refunds                                    AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                      confusion                             F                           confusion factors;
                                                                                                                                                                                        present sense impression; state
                                                                                                                                                                                        of mind; statements not offered
                                                                                                                                                                                        to prove the truth of the matter
                                                                                                                                                                                        asserted; Dan Rasure can lay
                                                                                                                                                                                        foundation
TX0935    DR022362    DR022362    2/16/2018   Email: Investor in TechShop - Default loan made to TechShop AEO         No likehood of   Jerry Gable
                                                                                                                      confusion        Dan Rasure
TX0936    DR022374    DR022376    2/16/2018   Email: TechShop 2.0 SF Press Release - TS1 lifetime member   AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                      confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                        present sense impression; state
                                                                                                                                                                                        of mind; statements not offered
                                                                                                                                                                                        to prove the truth of the matter
                                                                                                                                                                                        asserted; Dan Rasure or
                                                                                                                                                                                        Jerry Gable can lay foundation




                                                                                                           32 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 33 of 45
                                                                                        Defendants' Supplemental Trial
                                                                                            Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                 Conf.      Purpose          Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX0937    DR023224    DR023226    2/26/2018    Email: TechShop 2.0 RE: Discounts, CC credits, carry over   AEO        No likehood of   Dan Rasure
                                               SBU's                                                                  confusion

TX0938    DR023245    DR023247    2/26/20018   Email: Pizza with Dan Rasure this Friday Name Change:       AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               The Shop                                                               confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                        present sense impression; state
                                                                                                                                                                                        of mind; record of a regularly
                                                                                                                                                                                        conducted activity;Dan Rasure or Jerry
                                                                                                                                                                                        Gable can lay foundation

TX0939    DR023465    DR023466    3/3/2018     Email: Don Chesarek RE: SJ TechShop Investor                AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                      confusion                             F                           confusion factors;
                                                                                                                                                                                        present sense impression; state
                                                                                                                                                                                        of mind; record of a regularly
                                                                                                                                                                                        conducted activity;statements not
                                                                                                                                                                                        offered
                                                                                                                                                                                        to prove the truth of the matter
                                                                                                                                                                                        asserted; Dan Rasure can lay
                                                                                                                                                                                        foundation
TX0940    DR023876    DR023879    3/8/2018     Email: SJ TheShop.build RE: Ellen Attn. General and SEC     AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                      confusion                             F                           confusion factors;
                                                                                                                                                                                        present sense impression; record of
                                                                                                                                                                                        regularly conducted
                                                                                                                                                                                        activity; state
                                                                                                                                                                                        of mind; statements not offered
                                                                                                                                                                                        to prove the truth of the matter
                                                                                                                                                                                        asserted; Dan Rasure can lay
                                                                                                                                                                                        foundation
TX0941    DR024062    DR024069    3/9/2018     Email: TheShop.build update RE: Closing of shop - 24hr.     AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               Fitness main equipment                                                 confusion                             F                           confusion factors;
                                                                                                                                                                                        present sense impression; record of
                                                                                                                                                                                        regularly conducted
                                                                                                                                                                                        activity; state
                                                                                                                                                                                        of mind; statements not offered
                                                                                                                                                                                        to prove the truth of the matter
                                                                                                                                                                                        asserted; Dan Rasure can lay
                                                                                                                                                                                        foundation
TX0942    DR024121    DR024121    3/10/2018    Email: TechShop SF Leftovers RE: Refunds/Member             AEO        No likehood of   Dan Rasure
                                                                                                                      confusion
TX0943    DR024412    DR024415    3/12/2018    Email: TheShop.build update RE: Cu stuff in locker -        AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               come get it.                                                           confusion                             F                           confusion factors;
                                                                                                                                                                                        present sense impression; record of
                                                                                                                                                                                        regularly conducted
                                                                                                                                                                                        activity; state
                                                                                                                                                                                        of mind; statements not offered
                                                                                                                                                                                        to prove the truth of the matter
                                                                                                                                                                                        asserted; Dan Rasure can lay
                                                                                                                                                                                        foundation
TX0944    DR024473    DR024473    3/12/2018    Email: Former TechShop Member 1yr. Member Refund            AEO        No likehood of   Dan Rasure
                                                                                                                      confusion




                                                                                                           33 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 34 of 45
                                                                                        Defendants' Supplemental Trial
                                                                                            Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                          Conf.       Purpose          Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0945    DR025039    DR025040    3/14/2018    Email: Q about Corporate Membership                  AEO         No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                confusion                             F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure can lay
                                                                                                                                                                                  foundation
TX0946    DR026986    DR026988    4/9/2018     Email: TheShop.build Update Renew membership -       AEO         No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               invested in classes                                              confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure or
                                                                                                                                                                                  Jerry Gable can lay foundation
TX0947    DR027134    DR027137    4/9/2018     Email: Magee Mooney RE: CC refunds Member on Hold    AEO         No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                confusion                             F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure can lay
                                                                                                                                                                                  foundation
TX0948    DR027421    DR027422    4/11/2018    Email: Casey Catelli RE: Gift Certificate thru       AEO         No likehood of   Dan Rasure
                                               TechShop SF 2016                                                 confusion
TX0949    DR028131    DR028131    4/19/2018    Email: TechShop Lifetime Member RE: joining          AEO         No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               TheShop - Michael Udaltsov                                       confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure or Jerry
                                                                                                                                                                                  Gable can lay foundation
TX0950    DR029253    DR029253    5/7/2018     Email: Lifetime Membership Questions - Geary Chew    AEO         No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure or Jerry
                                                                                                                                                                                  Gable can lay foundation




                                                                                                     34 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 35 of 45
                                                                                          Defendants' Supplemental Trial
                                                                                              Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                                Conf.      Purpose          Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0951    DR029399    DR029402    5/9/2018     Email: TheShop.build Newsletter RE: Kim Martin former cu   AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                     confusion                             F                           confusion factors;
                                                                                                                                                                                       present sense impression; record of
                                                                                                                                                                                       regularly conducted
                                                                                                                                                                                       activity; state
                                                                                                                                                                                       of mind; statements not offered
                                                                                                                                                                                       to prove the truth of the matter
                                                                                                                                                                                       asserted; Dan Rasure can lay
                                                                                                                                                                                       foundation
TX0952    DR029409    DR029409    5/9/2018     Email: RE: Other Shop Locations                            AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                     confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                       present sense impression; record of
                                                                                                                                                                                       regularly conducted
                                                                                                                                                                                       activity; state
                                                                                                                                                                                       of mind; statements not offered
                                                                                                                                                                                       to prove the truth of the matter
                                                                                                                                                                                       asserted; Dan Rasure or Jerry
                                                                                                                                                                                       Gable can lay foundation
TX0953    DR030482    DR030485    5/15/2018    Email: Will you teach at TheShop                           AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                     confusion                             F                           confusion factors;
                                                                                                                                                                                       present sense impression; record of
                                                                                                                                                                                       regularly conducted
                                                                                                                                                                                       activity; state
                                                                                                                                                                                       of mind; statements not offered
                                                                                                                                                                                       to prove the truth of the matter
                                                                                                                                                                                       asserted; Dan Rasure can lay
                                                                                                                                                                                       foundation
TX0954    DR040246    DR040246    3/8/2018     Email: Digi Key Electronics Visit - Kevin Alseth                      No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                     confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                       present sense impression; record of
                                                                                                                                                                                       regularly conducted
                                                                                                                                                                                       activity; state
                                                                                                                                                                                       of mind; statements not offered
                                                                                                                                                                                       to prove the truth of the matter
                                                                                                                                                                                       asserted; Dan Rasure or Jerry
                                                                                                                                                                                       Gable can lay foundation
TX0955    DR040749    DR040749    3/12/2018    Email: TechShop v. TheShop thoughts and feelings-                     No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               The Laser Nerd                                                        confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                       present sense impression; record of
                                                                                                                                                                                       regularly conducted
                                                                                                                                                                                       activity; state
                                                                                                                                                                                       of mind; statements not offered
                                                                                                                                                                                       to prove the truth of the matter
                                                                                                                                                                                       asserted; Dan Rasure or Jerry
                                                                                                                                                                                       Gable can lay foundation
TX0956    DR053608    DR053609    4/12/2018    Email: TheShop.build Update: Wally Drake                   AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                     confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                       present sense impression; record of
                                                                                                                                                                                       regularly conducted
                                                                                                                                                                                       activity; state
                                                                                                                                                                                       of mind; statements not offered
                                                                                                                                                                                       to prove the truth of the matter
                                                                                                                                                                                       asserted; Dan Rasure can lay
                                                                                                                                                                                       foundation




                                                                                                          35 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 36 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date        Description                                            Conf.      Purpose          Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0957    DR053637    DR053637    4/12/2018   Email: Help with SJ Shop Setup - Stephen Huber         AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure or Jerry
                                                                                                                                                                                  Gable can lay foundation
TX0958    DR053671    DR053673    4/12/2018   Email: TheShop.build Update RE: Reasurrance of cu. -   AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                              Youngmi Pak                                                       confusion                             F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure can lay
                                                                                                                                                                                  foundation
TX0959    DR053740    DR053741    4/13/2018   Email: Innovation Gateway Fujitsu Sunnyvale -          AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                              Ryoma Ohashi                                                      confusion                             F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure can lay
                                                                                                                                                                                  foundation
TX0960    DR053748    DR053748    4/14/2018   Email: Build Out Help SJ Shop - Bob Gerenser           AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                confusion                             F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure can lay
                                                                                                                                                                                  foundation
TX0961    DR053808    DR053809    4/16/2018   Email: TheShop.build Update RE: TechShop 1.0           AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                              member list of sbus                                               confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure or Jerry
                                                                                                                                                                                  Gable can lay foundation
TX0962    DR053816    DR053817    4/17/2018   Email: Announcemnt of SJ Location - Han Hong           AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                  present sense impression; record of
                                                                                                                                                                                  regularly conducted
                                                                                                                                                                                  activity; state
                                                                                                                                                                                  of mind; statements not offered
                                                                                                                                                                                  to prove the truth of the matter
                                                                                                                                                                                  asserted; Dan Rasure or Jerry
                                                                                                                                                                                  Gable can lay foundation




                                                                                                     36 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 37 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date        Description                                               Conf.      Purpose          Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0963    DR053834    DR053834    4/18/2018   Email: Lifetime Member Question - Sean Garner             AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                   confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                     present sense impression; record of
                                                                                                                                                                                     regularly conducted
                                                                                                                                                                                     activity; state
                                                                                                                                                                                     of mind; statements not offered
                                                                                                                                                                                     to prove the truth of the matter
                                                                                                                                                                                     asserted; Dan Rasure or Jerry
                                                                                                                                                                                     Gable can lay foundation
TX0964    DR053857    DR053857    4/18/2018   Email: Playground Global Shop Safety Training -           AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                              George Ketigian                                                      confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                     present sense impression; record of
                                                                                                                                                                                     regularly conducted
                                                                                                                                                                                     activity; state
                                                                                                                                                                                     of mind; statements not offered
                                                                                                                                                                                     to prove the truth of the matter
                                                                                                                                                                                     asserted; Dan Rasure or Jerry
                                                                                                                                                                                     Gable can lay foundation
TX0965    DR053880    DR053880    4/18/2018   Email: Lifetime Membership Offer SF and SJ -              AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                              Summer Green                                                         confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                     present sense impression; record of
                                                                                                                                                                                     regularly conducted
                                                                                                                                                                                     activity; state
                                                                                                                                                                                     of mind; statements not offered
                                                                                                                                                                                     to prove the truth of the matter
                                                                                                                                                                                     asserted; Dan Rasure or Jerry
                                                                                                                                                                                     Gable can lay foundation
TX0966    DR053964    DR053964    4/20/2018   Email: Vacuum Form Machine - Simon Yuen                   AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                   confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                     present sense impression; record of
                                                                                                                                                                                     regularly conducted
                                                                                                                                                                                     activity; state
                                                                                                                                                                                     of mind; statements not offered
                                                                                                                                                                                     to prove the truth of the matter
                                                                                                                                                                                     asserted; Dan Rasure or Jerry
                                                                                                                                                                                     Gable can lay foundation
TX0967    DR054003    DR054003    4/21/2018   Email: Class reciprocity from TechShop - David Valencic   AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                   confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                     present sense impression; record of
                                                                                                                                                                                     regularly conducted
                                                                                                                                                                                     activity; state
                                                                                                                                                                                     of mind; statements not offered
                                                                                                                                                                                     to prove the truth of the matter
                                                                                                                                                                                     asserted; Dan Rasure or Jerry
                                                                                                                                                                                     Gable can lay foundation
TX0968    DR054008    DR054008    4/22/2018   Email: Bay Area Reprap new meeting room - Frank Worrell   AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                   confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                     present sense impression; record of
                                                                                                                                                                                     regularly conducted
                                                                                                                                                                                     activity; state
                                                                                                                                                                                     of mind; statements not offered
                                                                                                                                                                                     to prove the truth of the matter
                                                                                                                                                                                     asserted; Dan Rasure or Jerry
                                                                                                                                                                                     Gable can lay foundation




                                                                                                        37 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 38 of 45
                                                                                        Defendants' Supplemental Trial
                                                                                            Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                             Conf.      Purpose          Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0969    DR054103    DR054103    4/30/2018    Email: Membership and Office space - Adrian Rohani      AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation
TX0970    DR054109    DR054109    5/1/2018     Email: Family Membership Question - Christian Santos    AEO        No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion                             F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure can lay
                                                                                                                                                                                    foundation
TX0971    DR054632    DR054632    5/24/2018    Email: Family Membership Question - Li Yuan             AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation
TX0972    DR055253    DR055253    5/5/2018     Email: TheShop Locations - John Oliver                  AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation
TX0973    DR055260    DR055261    5/7/2018     Email: 2018 Donation Form - Rustic Icenogle Discovery   AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                               Charter School 2                                                   confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation
TX0974    DR055374    DR055374    5/16/2018    Email: Teaching Classes - Hanaa                         AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation




                                                                                                       38 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 39 of 45
                                                                                       Defendants' Supplemental Trial
                                                                                           Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date        Description                                              Conf.      Purpose          Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0975    DR055387    DR055387    5/16/2018   Email: Shop Instructor Teaching Classes - Robert Kozak   AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation
TX0976    DR055441    DR055444    5/23/2018   Email: Rhino Class Resume - Slice Lab - Diego Taccioli   AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation
TX0977    DR055514    DR055514    6/12/2018   Email: Membership - Johnny Lemoine                       AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation
TX0978    DR055696    DR055696    8/17/2018   Email: Membership - Vishwakanth Brahmaiah                AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation
TX0979    DR055744    DR055744    9/11/2018   Email: Future Locations - Samuel                         AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation
TX0980    DR055756    DR055756    9/14/2018   Email: Member Application - Chris Gonzalez               AEO        No likehood of   Jerry Gable          401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                  confusion        Dan Rasure           F                           confusion factors;
                                                                                                                                                                                    present sense impression; record of
                                                                                                                                                                                    regularly conducted
                                                                                                                                                                                    activity; state
                                                                                                                                                                                    of mind; statements not offered
                                                                                                                                                                                    to prove the truth of the matter
                                                                                                                                                                                    asserted; Dan Rasure or Jerry
                                                                                                                                                                                    Gable can lay foundation




                                                                                                       39 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 40 of 45
                                                                                     Defendants' Supplemental Trial
                                                                                         Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date        Description                                        Conf.       Purpose          Sponsoring Witness   Plaintiff's Objection       Defendants' Position
TX0981    DR055932    DR055932    8/24/2018   Email: Voluteer - Stephan Pellissier               AEO         No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                             confusion                             F                           confusion factors;
                                                                                                                                                                               present sense impression; record of
                                                                                                                                                                               regularly conducted
                                                                                                                                                                               activity; state
                                                                                                                                                                               of mind; statements not offered
                                                                                                                                                                               to prove the truth of the matter
                                                                                                                                                                               asserted; Dan Rasure can lay
                                                                                                                                                                               foundation
TX0982    DR055987    DR055987    9/23/2018   Email: Maker Space - Joshua Schisser               AEO         No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                             confusion                             F                           confusion factors;
                                                                                                                                                                               present sense impression; record of
                                                                                                                                                                               regularly conducted
                                                                                                                                                                               activity; state
                                                                                                                                                                               of mind; statements not offered
                                                                                                                                                                               to prove the truth of the matter
                                                                                                                                                                               asserted; Dan Rasure can lay
                                                                                                                                                                               foundation
TX0983    DR056901    DR056901    9/25/2018   Email: Membership - Stephen Wyszomirski            AEO         No likehood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                             confusion                             901, F                      confusion factors;
                                                                                                                                                                               present sense impression; record of
                                                                                                                                                                               regularly conducted
                                                                                                                                                                               activity; state
                                                                                                                                                                               of mind; statements not offered
                                                                                                                                                                               to prove the truth of the matter
                                                                                                                                                                               asserted; Dan Rasure can lay
                                                                                                                                                                               foundation
TX0984                                        WITHDRAWN
TX0985                                        WITHDRAWN
TX0986                                        WITHDRAWN
TX0987                                        WITHDRAWN
TX0988                                        WITHDRAWN
TX0989                                        WITHDRAWN
TX0990                                        WITHDRAWN
TX0991                                        WITHDRAWN
TX0992                                        WITHDRAWN
TX0993                                        WITHDRAWN
TX0994                                        WITHDRAWN
TX0995                                        WITHDRAWN
TX0996                                        WITHDRAWN
TX0997                                        WITHDRAWN
TX0998                                        WITHDRAWN
TX0999                                        WITHDRAWN
TX1000                                        WITHDRAWN
TX1001                                        WITHDRAWN
TX1002                                        WITHDRAWN
TX1003                                        WITHDRAWN
TX1004                                        WITHDRAWN
TX1005                                        WITHDRAWN
TX1006                                        WITHDRAWN
TX1007                                        WITHDRAWN
TX1008                                        WITHDRAWN
TX1009                                        WITHDRAWN
TX1010                                        WITHDRAWN



                                                                                                  40 of 45
                                         Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 41 of 45
                                                              Defendants' Supplemental Trial
                                                                  Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date     Description                    Conf.       Purpose   Sponsoring Witness   Plaintiff's Objection   Defendants' Position
TX1011                                     WITHDRAWN
TX1012                                     WITHDRAWN
TX1013                                     WITHDRAWN
TX1014                                     WITHDRAWN
TX1015                                     WITHDRAWN
Omitted
Omitted
TX1018                                     WITHDRAWN
TX1019                                     WITHDRAWN
TX1020                                     WITHDRAWN
TX1021                                     WITHDRAWN
TX1022                                     WITHDRAWN
TX1023                                     WITHDRAWN
TX1024                                     WITHDRAWN
TX1025                                     WITHDRAWN
TX1026                                     WITHDRAWN
TX1027                                     WITHDRAWN
TX1028                                     WITHDRAWN
TX1029                                     WITHDRAWN
TX1030                                     WITHDRAWN
TX1031                                     WITHDRAWN
TX1032                                     WITHDRAWN
TX1033                                     WITHDRAWN
TX1034                                     WITHDRAWN
TX1035                                     WITHDRAWN
TX1036                                     WITHDRAWN
TX1037                                     WITHDRAWN
TX1038                                     WITHDRAWN
TX1039                                     WITHDRAWN
TX1040                                     WITHDRAWN
TX1041                                     WITHDRAWN
TX1042                                     WITHDRAWN
TX1043                                     WITHDRAWN
TX1044                                     WITHDRAWN
TX1045                                     WITHDRAWN
TX1046                                     WITHDRAWN
TX1047                                     WITHDRAWN
TX1048                                     WITHDRAWN
TX1049                                     WITHDRAWN
TX1050                                     WITHDRAWN
TX1051                                     WITHDRAWN
TX1052                                     WITHDRAWN
TX1053                                     WITHDRAWN
TX1054                                     WITHDRAWN
TX1055                                     WITHDRAWN
TX1056                                     WITHDRAWN
TX1057                                     WITHDRAWN
TX1058                                     WITHDRAWN
TX1059                                     WITHDRAWN
TX1060                                     WITHDRAWN
TX1061                                     WITHDRAWN
TX1062                                     WITHDRAWN
TX1063                                     WITHDRAWN
TX1064                                     WITHDRAWN



                                                                           41 of 45
                                         Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 42 of 45
                                                                                     Defendants' Supplemental Trial
                                                                                         Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date     Description                                           Conf.       Purpose        Sponsoring Witness   Plaintiff's Objection     Defendants' Position
TX1065                                     WITHDRAWN
TX1066                                     WITHDRAWN
TX1067                                     WITHDRAWN
TX1068                                     WITHDRAWN
TX1069                                     Composite Exhibit of Agreement Drafts                             Consent and    Dan Woods            P's Motion In Limine #1   Plaintiff's Motion in Limine #1
                                                                                                             acquiescence   Dan Rasure                                     does not relate to these
                                                                                                                                                                           documents
TX1070                                     Composite Exhibit of Customer Emails                              Damages        Dan Rasure           P's Motion In Limine #1   Plaintiff's Motion in Limine #1
                                                                                                                                                                           does not relate to these
                                                                                                                                                                           documents
TX1071                                     Composite Exhibit of Dan Woods Correspondence                     Consent and    Dan Woods            P's Motion In Limine #1   Plaintiff's Motion in Limine #1
                                                                                                             acquiescence   Dan Rasure                                     does not relate to these
                                                                                                                                                                           documents
TX1072                                     Composite Exhibit of Public Announcements                         Consent and    Dan Woods            P's Motion In Limine #1   Plaintiff's Motion in Limine #1
                                                                                                             acquiescence   Dan Rasure                                     does not relate to these
                                                                                                                            Doug Busch                                     documents
TX1073                                     Composite Exhibit of Social Media Posts                           Consent and    Dan Rasure           P's Motion In Limine #1   Plaintiff's Motion in Limine #1
                                                                                                             acquiescence   Dog Woods                                      does not relate to these
                                                                                                                            Jim Newton                                     documents
                                                                                                                            Doug Busch
TX1074                                     WITHDRAWN
TX1075                                     Composite Exhibit of Odyssey Expo Webpages                        Invalidity     Dan Woods            P's Motion In Limine #1   Documents are dated in March
                                                                                                                            Doris Kaelin                                   2019 and thus are not late-
                                                                                                                            Jim Newton                                     produced
                                                                                                                            Doug Busch
                                                                                                                            Dan Rasure
TX1076                                     WITHDRAWN
TX1077                                     WITHDRAWN
TX1078                                     WITHDRAWN
TX1079                                     WITHDRAWN
TX1080                                     WITHDRAWN
TX1081                                     WITHDRAWN
TX1082                                     WITHDRAWN
TX1083                                     WITHDRAWN
TX1084                                     WITHDRAWN
TX1085                                     WITHDRAWN
TX1086                                     WITHDRAWN
TX1087                                     WITHDRAWN
TX1088                                     WITHDRAWN
TX1089                                     WITHDRAWN
TX1090                                     WITHDRAWN
TX1091                                     WITHDRAWN
TX1092                                     WITHDRAWN
TX1093                                     WITHDRAWN
TX1094                                     WITHDRAWN
TX1095                                     WITHDRAWN
TX1096                                     WITHDRAWN
TX1097                                     WITHDRAWN
TX1098                                     WITHDRAWN
TX1099                                     WITHDRAWN
TX1100                                     WITHDRAWN
TX1101                                     WITHDRAWN
TX1102                                     WITHDRAWN
TX1103                                     WITHDRAWN



                                                                                                  42 of 45
                                         Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 43 of 45
                                                                                Defendants' Supplemental Trial
                                                                                    Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date     Description                                      Conf.       Purpose      Sponsoring Witness   Plaintiff's Objection     Defendants' Position
TX1104                                     WITHDRAWN
TX1105                                     WITHDRAWN
TX1106                                     WITHDRAWN
TX1107                                     WITHDRAWN
TX1108                                     WITHDRAWN
TX1109                                     WITHDRAWN
TX1110                                     WITHDRAWN
TX1111                                     WITHDRAWN
TX1112                                     WITHDRAWN
TX1113                                     WITHDRAWN
TX1114                                     WITHDRAWN
TX1115                                     WITHDRAWN
TX1116                                     WITHDRAWN
TX1117                                     WITHDRAWN
TX1118                                     WITHDRAWN
TX1119                                     WITHDRAWN
TX1120                                     WITHDRAWN
TX1121                                     WITHDRAWN
TX1122                                     WITHDRAWN
TX1123                                     WITHDRAWN
TX1124                                     WITHDRAWN
TX1125                                     WITHDRAWN
TX1126                                     WITHDRAWN
TX1127                                     WITHDRAWN
TX1128                                     WITHDRAWN
TX1129                                     WITHDRAWN
TX1130                                     WITHDRAWN
TX1131                                     WITHDRAWN
TX1132                                     WITHDRAWN
TX1133                                     WITHDRAWN
TX1134                                     WITHDRAWN
TX1135                                     WITHDRAWN
TX1136                                     WITHDRAWN
TX1137                                     WITHDRAWN
TX1138                                     WITHDRAWN
TX1139                                     WITHDRAWN
TX1140                                     WITHDRAWN
TX1141                                     WITHDRAWN
TX1142                                     WITHDRAWN
TX1143                                     WITHDRAWN
TX1144                                     WITHDRAWN
TX1145                                     WITHDRAWN
TX1146                                     WITHDRAWN
TX1147                                     WITHDRAWN
TX1148                                     WITHDRAWN
TX1149                                     WITHDRAWN
TX1150    DR060496    DR060498             Printout of webpage from whattheythink.com                   Invalidity   Dan Woods            P's Motion In Limine #1   Document is dated in March
                                                                                                                     Doris Kaelin                                   2019 and thus is not late-
                                                                                                                     Jim Newton                                     produced
                                                                                                                     Doug Busch
                                                                                                                     Dan Rasure




                                                                                             43 of 45
                                          Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 44 of 45
                                                                                     Defendants' Supplemental Trial
                                                                                         Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date        Description                                                Conf.      Purpose            Sponsoring Witness   Plaintiff's Objection        Defendants' Position
TX1151    DR060499    DR060500                Printout of webpage for odysseyexpo.org                               Invalidity         Dan Woods            P's Motion In Limine #1      Document is dated in March
                                                                                                                                       Doris Kaelin                                      2019 and thus is not late-
                                                                                                                                       Jim Newton                                        produced
                                                                                                                                       Doug Busch
                                                                                                                                       Dan Rasure
TX1152    DR060501    DR060502                Printout of webpage for odysseyexpo.org                               Invalidity         Dan Woods            P's Motion In Limine #1      Document is dated in March
                                                                                                                                       Doris Kaelin                                      2019 and thus is not late-
                                                                                                                                       Jim Newton                                        produced
                                                                                                                                       Doug Busch
                                                                                                                                       Dan Rasure
TX1153    DR060503    DR060503                Printout of webpage for odysseyexpo.org                               Invalidity         Dan Woods            P's Motion In Limine #1      Document is dated in March
                                                                                                                                       Doris Kaelin                                      2019 and thus is not late-
                                                                                                                                       Jim Newton                                        produced
                                                                                                                                       Doug Busch
                                                                                                                                       Dan Rasure
TX1154    DR060504    DR060508                Odyssey Expo 2019 Exhibitor Rules and Regulations                     Invalidity         Dan Woods            P's Motion In Limine #1      Document is dated in March
                                                                                                                                       Doris Kaelin                                      2019 and thus is not late-
                                                                                                                                       Jim Newton                                        produced
                                                                                                                                       Doug Busch
                                                                                                                                       Dan Rasure
TX1155    DR060509    DR060510                Printout of webpage for odysseyexpo.org                               Invalidity         Dan Woods            P's Motion In Limine #1      Document is dated in March
                                                                                                                                       Doris Kaelin                                      2019 and thus is not late-
                                                                                                                                       Jim Newton                                        produced
                                                                                                                                       Doug Busch
                                                                                                                                       Dan Rasure
TX1156    DR060511    DR060511                Press Release for Odyssey Expo                                        Invalidity         Dan Woods            P's Motion In Limine #1      Document is dated in March
                                                                                                                                       Doris Kaelin                                      2019 and thus is not late-
                                                                                                                                       Jim Newton                                        produced
                                                                                                                                       Doug Busch
                                                                                                                                       Dan Rasure
TX1157                            1/18/2018   Video of MakerNexus Jan. 19, 2018 Town Hall Meeting                   No likelihood of   Dan Rasure           P's Motion In Limine #1     Plaintiff was aware of video
                                                                                                                    confusion                                                           and did not produce it to
                                                                                                                                                                                        Defendants.
TX1158                            1/18/2018   Excerpt of Maker Nexus Video of MakerNexus Jan. 19, 2018              No likelihood of   Dan Rasure           P's Motion In Limine #1     Plaintiff was aware of video
                                              Town Hall Meeting                                                     confusion                                                           and did not produce it to
                                                                                                                                                                                        Defendants.
TX1159    DR000306    DR000306    2/16/2018   Photo of TheShop.Build                                                No likelihood of   Dan Rasure           P's Motion In Limine #1     Plaintiff's Motion in Limine #1
                                                                                                                    confusion                                                           does not relate to this document
TX1160                                        Screen shot of Document Properties for DR000306                       No likelihood of   Dan Rasure           P's Motion In Limine #1     Plaintiff's Motion in Limine #1
                                                                                                                    confusion                                                           does not relate to this document
TX1161    DR000370    DR000370                Social media post showing image of Maker Nexus Board of               No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                              Directors                                                             confusion                               F                           confusion factors; Dan Rasure can lay
                                                                                                                                                                                        foundation; present sense
                                                                                                                                                                                        impression; state of mind

TX1162    DR014731    DR014733    2/14/2018   Email from D. Rasure to W. Coughlin                                   No likelihood of   Dan Rasure           401, 403C, 403P, 403M, 802, Relevant to likelihood of
                                                                                                                    confusion          Dan Woods            F                           confusion factors; Dan Rasure can lay
                                                                                                                                                                                        foundation; statement of
                                                                                                                                                                                        a party opponent
TX1163                                        WITHDRAWN
TX1164                                        WITHDRAWN
TX1165                                        WITHDRAWN
TX1166                                        WITHDRAWN
TX1167                                        WITHDRAWN




                                                                                                         44 of 45
                                             Case 4:18-cv-01044-HSG Document 164-1 Filed 04/30/19 Page 45 of 45
                                                                                      Defendants' Supplemental Trial
                                                                                          Exhibit List - 04/30/19
Ex. No.   Beg Bates   End Bates   Date         Description                                        Conf.       Purpose      Sponsoring Witness   Plaintiff's Objection   Defendants' Position
TX1168                                         WITHDRAWN
TX1169                                         WITHDRAWN
TX1170                                         WITHDRAWN
TX1171                                         WITHDRAWN
TX1172                                         WITHDRAWN
TX1173                                         WITHDRAWN
TX1174                                         WITHDRAWN
TX1175                                         WITHDRAWN
TX1176                                         WITHDRAWN
TX1177    DR003381    DR003387    4/24/2007    Service Mark Appication No. 77164217                           Invalidity   Jim Newton           401, 403C               Relevant to invalidity, and the
                                                                                                                                                                        probative value outweighs any
                                                                                                                                                                        risk of confusion
TX1178    DR003396    DR003490    2/11/2008    Response to Office Action for App. No. 77164217                Invalidity   Jim Newton           401, 403C               Relevant to invalidity, and the
                                                                                                                                                                        probative value outweighs any
                                                                                                                                                                        risk of confusion
TX1179    DR003491    DR003540    3/4/2008     Office Action for App. No. 77164217                            Invalidity   Jim Newton           401, 403C               Relevant to invalidity, and the
                                                                                                                                                                        probative value outweighs any
                                                                                                                                                                        risk of confusion




                                                                                                   45 of 45
